                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 1 of 108



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   EMANUEL B. TOWNSEND (SBN 305373)
                        etownsend@cpmlegal.com
                    3   TAMARAH P. PREVOST (SBN 313422)
                        tprevost@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        840 Malcolm Road
                    5   Burlingame, CA 94010
                        Telephone: (650) 697-6000
                    6   Facsimile: (650) 697-0577
                    7   Counsel for Defendants Masai Ujiri, Toronto
                        Raptors, and Maple Leaf Sports & Entertainment
                    8

                    9
                10

                11                                 UNITED STATES DISTRICT COURT

                12                              NORTHERN DISTRICT OF CALIFORNIA

                13                                         OAKLAND DIVISION

                14
                        ALAN STRICKLAND, an individual; and              Case No. 4:20-cv-000981-YGR
                15      KELLY STRICKLAND, an individual,
                16                                                       DECLARATION OF TAMARAH P.
                                             Plaintiffs,                 PREVOST IN SUPPORT OF MOTION
                17                     v.                                FOR LEAVE TO AMEND ANSWER TO
                                                                         ADD COUNTERCLAIM OF UJIRI
                18      1. MASAI UJIRI, an individual;
                                                                         Date:        Tuesday, September 22, 2020
                19      2. TORONTO RAPTORS, a business entity;           Time:        2:00 p.m.
                                                                         Courtroom:   1, 19th Floor
                20                                                       Judge:       Hon. Yvonne Gonzalez Rogers
                        3. MAPLE LEAF SPORTS &
                21         ENTERTAINMENT, a business entity;

                22      4. NATIONAL BASKETBALL
                           ASSOCIATION, INC.; and DOES 1
                23         through 100, inclusive
                24
                                            Defendants.
                25

                26

                27

                28
       ♼
 LAW OFFICES            DECLARATION OF TAMARAH PREVOST ISO DEFENDANTS’ MOTION FOR LEAVE TO FILE
COTCHETT, PITRE &
 MCCARTHY, LLP          AMENDED JOINT ANSWER AND COUNTERCLAIM OF UJIRI; Case No. 4:20-cv-000981-YGR
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 2 of 108



                    1                              DECLARATION OF TAMARAH PREVOST

                    2   I, TAMARAH P. PREVOST, declare as follows:

                    3          1.       I am an attorney duly licensed to practice law in the State of California and admitted to

                    4   practice in this Court. I am a partner with the law firm of Cotchett, Pitre & McCarthy, LLP (“CPM”)

                    5   and Counsel for Defendants Masai Ujiri, Toronto Raptors, and Maple Leaf Sports & Entertainment

                    6   (“Defendants”) in this litigation. The matters described herein are based on my personal knowledge,

                    7   and if called as a witness, I could and would testify competently thereto.

                    8          2.       I make this Declaration in support of Defendants’ Motion for Leave to File Amended

                    9   Joint Answer and Counterclaim.

                10             3.       Attached hereto as Exhibit A is Defendants’ proposed Amended Answer to Add

                11      Counterclaim.

                12             4.       Attached hereto as Exhibit B is a redlined version, comparing Defendants’ proposed

                13      amended Joint Answer and Counterclaim, with Defendants’ original Joint Answer, pursuant to the

                14      Court’s Standing Order in Civil Cases, ¶ 12. To summarize, the only amendments made are to add

                15      Defendants’ Counterclaim.

                16             I declare under penalty of perjury under the laws of the United States that the foregoing is true

                17      and correct. Executed this 18th day of August, 2020 at Burlingame, California.

                18                                                                  /s/ Tamarah P. Prevost
                19                                                                TAMARAH P. PREVOST

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        DECLARATION OF TAMARAH PREVOST ISO DEFENDANTS’ MOTION FOR LEAVE TO FILE
 MCCARTHY, LLP          AMENDED JOINT ANSWER AND COUNTERCLAIM OF UJIRI; Case No. 4:20-cv-000981-YGR                          1
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 3 of 108



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   EMANUEL B. TOWNSEND (SBN 305373)
                        etownsend@cpmlegal.com
                    3   TAMARAH P. PREVOST (SBN 313422)
                        tprevost@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        840 Malcolm Road
                    5   Burlingame, CA 94010
                        Telephone: (650) 697-6000
                    6   Facsimile: (650) 697-0577
                    7   Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                        and Maple Leaf Sports & Entertainment
                    8

                    9
                10                                 UNITED STATES DISTRICT COURT

                11                              NORTHERN DISTRICT OF CALIFORNIA

                12                                          OAKLAND DIVISION

                13      ALAN STRICKLAND, an individual; and                 Case No. 4:20-cv-000981-YGR
                        KELLY STRICKLAND, an individual,
                14
                                             Plaintiffs,                    DEFENDANTS MASAI UJIRI,
                15                                                          TORONTO RAPTORS, AND
                                        v.
                                                                            MAPLE LEAF SPORTS &
                16
                        1. MASAI UJIRI, an individual;                      ENTERTAINMENT’S AMENDED
                17      2. TORONTO RAPTORS, a business entity;              JOINT ANSWER AND
                        3. MAPLE LEAF SPORTS &                              COUNTERCLAIM OF UJIRI
                18
                           ENTERTAINMENT, a business entity;
                        4. NATIONAL BASKETBALL                              DEMAND FOR JURY TRIAL
                19
                           ASSOCIATION, INC.; and DOES 1
                20         through 100, inclusive

                21                           Defendants.
                22

                23      MASAI UJIRI, an individual,

                24                           Defendant/Counterclaimant,

                25                      v.
                26      ALAN STRICKLAND, an individual,
                27
                                             Plaintiff/Counterdefendant.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES            ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM OF UJIRI;
COTCHETT, PITRE &
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR
                             Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 4 of 108



                    1                                                        TABLE OF CONTENTS

                    2                                                                                                                                           Page No.

                    3   DEFENDANTS’ JOINT ANSWER
                    4   I.      DEFENDANTS’ INTRODUCTORY STATEMENT ........................................................... 1
                    5   II.     PLAINTIFFS’ COMPLAINT ................................................................................................. 2
                    6           PARTIES .................................................................................................................................... 2
                    7           JURISDICITON AND VENUE ................................................................................................. 3
                    8           FACTS COMMON TO ALL CAUSES OF ACTION ............................................................... 3
                    9   III.    CAUSES OF ACTION ............................................................................................................. 5
                10              FIRST CAUSE OF ACTION ..................................................................................................... 5
                11              SECOND CAUSE OF ACTION ................................................................................................ 6
                12              THIRD CAUSE OF ACTION .................................................................................................... 7
                13              FOURTH CAUSE OF ACTION ................................................................................................ 8
                14              FIFTH CAUSE OF ACTION ..................................................................................................... 9
                15              SIXTH CAUSE OF ACTION .................................................................................................... 9
                16              PRAYER FOR RELIEF ........................................................................................................... 10
                17      IV.     DEFENDANTS’ AFFIRMATIVE DEFENSES .................................................................. 10
                18              FIRST AFFIRMATIVE DEFENSE ......................................................................................... 10
                19              SECOND AFFIRMATIVE DEFENSE .................................................................................... 10
                20              THIRD AFFIRMATIVE DEFENSE ........................................................................................ 11
                21              FOURTH AFFIRMATIVE DEFENSE .................................................................................... 11
                22              FIFTH AFFIRMATIVE DEFENSE ......................................................................................... 11
                23              SIXTH AFFIRMATIVE DEFENSE ........................................................................................ 11
                24              SEVENTH AFFIRMATIVE DEFENSE.................................................................................. 11
                25              EIGHTH AFFIRMATIVE DEFENSE ..................................................................................... 11
                26              NINTH AFFIRMATIVE DEFENSE ....................................................................................... 12
                27              TENTH AFFIRMATIVE DEFENSE ....................................................................................... 12
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                                                      i
                             Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 5 of 108



                    1             ELEVENTH AFFIRMATIVE DEFENSE ............................................................................... 12

                    2             ADDITIONAL DEFENSES ..................................................................................................... 12

                    3   V.        DEFENDANTS’ PRAYER FOR RELIEF ........................................................................... 13

                    4   DEMAND FOR JURY TRIAL.......................................................................................................... 13

                    5   COUNTERCLAIMS .......................................................................................................................... 14

                    6
                        DEFENDANTS' COUNTERCLAIMS
                    7
                        I.        INTRODUCTION .................................................................................................................. 14
                    8
                        II.       JURISDICTION AND VENUE............................................................................................. 15
                    9
                        III.      PARTIES ................................................................................................................................. 15
                10
                        IV.       FACTUAL ALLEGATIONS ................................................................................................. 15
                11
                                  A.         The 11-Second Encounter............................................................................................. 16
                12
                                  B.         Deputy Strickland Falsifies the Encounter and Attempts to Portray Mr. Ujiri as the
                13                           Initial Aggressor and an Inherently Violent Individual ................................................ 18

                14                           1.         Strickland’s Description of the Encounter Has Already Been Refuted by
                                                        Testimonial, Video, and Documentary Evidence ............................................. 18
                15
                                             2.         Mr. Strickland Has a History of Committing Fraud ......................................... 26
                16
                                             3.         Sergeant Ray Kelly Pushes Strickland’s False Narrative ................................. 26
                17
                        VI.       COUNTERCLAIMS .............................................................................................................. 28
                18
                                  FIRST COUNTERCLAIM
                19                      Fourth Amendment—Excessive Force
                                        (42 U.S.C. § 1983)
                20                      (Masai Ujiri against Alan Strickland) ........................................................................... 28

                21                SECOND COUNTERCLAIM
                                       Assault
                22                     (Masai Ujiri against Alan Strickland) ........................................................................... 29

                23                THIRD COUNTERCLAIM
                                       Battery
                24                     (Masai Ujiri against Alan Strickland) ........................................................................... 30

                25                FOURTH COUNTERCLAIM
                                       Intentional Infliction of Emotional Distress
                26                     (Masai Ujiri against Alan Strickland) ........................................................................... 31

                27      PRAYER FOR RELIEF ON COUNTERCLAIMS ........................................................................ 32

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                                                     ii
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 6 of 108



                    1   DEMAND FOR JURY TRIAL ON COUNTERCLAIMS.............................................................. 32

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       iii
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 7 of 108



                    1          Defendants Masai Ujiri, Toronto Raptors, and Maple Leaf Sports & Entertainment (collectively

                    2   referred to herein as “Defendants”) by and through their undersigned counsel, in response to the

                    3   Complaint of Alan Strickland and Kelly Strickland (“Plaintiffs”) answer Plaintiffs’ Complaint

                    4   (“Complaint”) as follows:

                    5                    I.         DEFENDANTS’ INTRODUCTORY STATEMENT
                    6          1.     Masai Ujiri is President of Basketball Operations (“President”) for the Toronto Raptors

                    7   (“Raptors”). On June 13, 2019, the Raptors defeated the Golden State Warriors in Game 6 of the

                    8   National Basketball Association (“NBA”) Finals, at Oracle Arena in Oakland, California. By winning

                    9   Game 6, the Raptors were crowned NBA champions.

                10             2.     When an NBA team wins the championship, it is customary for NBA executives, like

                11      Mr. Ujiri, to join their team on the court to accept the championship trophy from the Commissioner of

                12      the NBA and to give a live on-camera interview. On June 13, 2019, Mr. Ujiri watched the game’s final

                13      moments from the tunnel that leads to the players’ locker room at Oracle Arena. He then walked from

                14      the tunnel out to the arena floor where he met and embraced his wife who was sitting in the section

                15      reserved for the Raptors’ family and friends. After embracing his wife, Mr. Ujiri then proceeded

                16      towards the court where he expected to meet the Raptors’ players and coaches.

                17             3.     As Mr. Ujiri attempted to make his way onto the court to join his team and fulfill his

                18      duties as Raptors’ President, he encountered Plaintiff Alan Strickland. Mr. Strickland was working as

                19      a security guard at the game. As Mr. Ujiri attempted to enter the court, Mr. Strickland assaulted him,

                20      forcefully shoving him back once and then twice. Mr. Ujiri then shoved Mr. Strickland in the chest.

                21      Other than the shoves, the two men did not have any further physical contact with each other. The

                22      entire encounter between Mr. Strickland and Mr. Ujiri was brief. Mr. Ujiri was eventually escorted to

                23      the court where he joined his team, accepted the championship trophy, and gave a live on camera

                24      interview.

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       1
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 8 of 108



                    1                                II.         PLAINTIFFS’ COMPLAINT

                    2                                                  PARTIES

                    3          6.      Answering the allegations contained in Paragraph 1 of the Complaint, Defendants lack

                    4   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    5   and on that basis deny each and every allegation contained therein.

                    6          7.      Answering the allegations contained in Paragraph 2 of the Complaint, Defendants lack

                    7   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    8   and on that basis deny each and every allegation contained therein.

                    9          8.      Answering the allegations contained in Paragraph 3 of the Complaint, Defendants admit

                10      that Masai Ujiri is an individual adult and natural person residing in Toronto, Canada.

                11             9.      Answering the allegations contained in Paragraph 4 of the Complaint, Defendants admit

                12      the Toronto Raptors are a business entity. Defendants further admit the Toronto Raptors has its

                13      principal place of business in Canada.

                14             10.     Answering the allegations contained in Paragraph 5 of the Complaint, Defendants admit

                15      Maple Leaf Sports & Entertainment is a business entity. Defendants further admit Maple Leaf Sports

                16      & Entertainment has its principal place of business in Canada.

                17             11.     Answering the allegations contained in Paragraph 6 of the Complaint, Defendants admit

                18      the National Basketball Association is a membership association that operates a professional basketball

                19      league consisting of thirty members and their member teams, with its principal place of business in

                20      New York, New York.

                21             12.     Answering the allegations contained in Paragraph 7 of the Complaint, Defendants lack

                22      sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                23      and on that basis deny each and every allegation contained therein.

                24             13.     Answering the allegations contained in Paragraph 8 of the Complaint, Defendants deny

                25      each and every allegation contained therein.

                26             14.     Answering the allegations contained in Paragraph 9 of the Complaint, Defendants deny

                27      each and every allegation contained therein.

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           2
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 9 of 108



                    1              15.   Answering the allegations contained in Paragraph 10 of the Complaint, Defendants deny

                    2   each and every allegation contained therein.

                    3                                      JURISDICITON AND VENUE

                    4              16.   Answering the allegations contained in Paragraph 11 of the Complaint, Defendants deny

                    5   the amount in controversy exceeds the value of $75,000.00. Defendants further aver they did not cause

                    6   any injury or damage to Plaintiffs, and therefore, the amount in controversy is zero.

                    7              17.   Answering the allegations contained in Paragraph 12 of the Complaint, Defendants deny

                    8   the Northern District of California is the proper venue for this matter because the amount in controversy

                    9   is zero.

                10                              FACTS COMMON TO ALL CAUSES OF ACTION

                11                 18.   Answering the allegations contained in Paragraph 13 of the Complaint, Defendants

                12      incorporate by reference their answers to Paragraphs 1 through 12, inclusive, as though fully set forth

                13      herein.

                14                 19.   Answering the allegations contained in Paragraph 14 of the Complaint, Defendants deny

                15      each and every allegation contained therein.

                16                 20.   Answering the allegations contained in Paragraph 15 of the Complaint, Defendants deny

                17      Plaintiffs sustained any personal injuries or damages arising from an incident involving Plaintiff Alan

                18      Strickland and any of the Defendants named in the Complaint. Defendants admit Masai Ujiri

                19      encountered Plaintiff Alan Strickland at or around 9:00 P.M. on June 13, 2019 at Oracle Arena in

                20      Oakland, California.

                21                 21.   Answering the allegations contained in Paragraph 16 of the Complaint, Defendants lack

                22      sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                23      and on that basis deny each and every allegation contained therein.

                24                 22.   Answering the allegations contained in Paragraph 17 of the Complaint, Defendants lack

                25      sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                26      and on that basis deny each and every allegation contained therein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           3
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 10 of 108



                    1          23.     Answering the allegations contained in Paragraph 18 of the Complaint, Defendants lack

                    2   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    3   and on that basis deny each and every allegation contained therein.

                    4          24.     Answering the allegations contained in Paragraph 19 of the Complaint, Defendants lack

                    5   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    6   and on that basis deny each and every allegation contained therein.

                    7          25.     Answering the allegations contained in Paragraph 20 of the Complaint, Defendants

                    8   admit Masai Ujiri was wearing a suit and necktie when he encountered Plaintiff Alan Strickland on

                    9   June 13, 2019 at Oracle Arena. Defendants lack sufficient knowledge or information to form a belief

                10      as to the truth of the remaining allegations in Paragraph 20.

                11             26.     Answering the allegations contained in Paragraph 21 of the Complaint, Defendants deny

                12      each and every allegation contained therein.

                13             27.     Answering the allegations contained in Paragraph 22 of the Complaint, Defendants deny

                14      each and every allegation contained therein.

                15             28.     Answering the allegations contained in Paragraph 23 of the Complaint, Defendants deny

                16      each and every allegation contained therein.

                17             29.     Answering the allegations contained in Paragraph 24 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19             30.     Answering the allegations contained in Paragraph 25 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21             31.     Answering the allegations contained in Paragraph 26 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23             32.     Answering the allegations contained in Paragraph 27 of the Complaint, Defendants deny

                24      each and every allegation contained therein.

                25             33.     Answering the allegations contained in Paragraph 28 of the Complaint, Defendants deny

                26      each and every allegation contained therein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           4
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 11 of 108



                    1             34.   Answering the allegations contained in Paragraph 29 of the Complaint, Defendants deny

                    2   each and every allegation contained therein.

                    3             35.   Answering the allegations contained in Paragraph 30 of the Complaint, Defendants lack

                    4   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    5   and on that basis deny each and every allegation contained therein.

                    6             36.   Answering the allegations contained in Paragraph 31 of the Complaint, Defendants deny

                    7   each and every allegation contained therein.

                    8                                   III.        CAUSES OF ACTION
                    9                                          FIRST CAUSE OF ACTION

                10                       (Assault — Plaintiff ALAN STRICKLAND Against All Defendants,

                11                                          Including DOES 1 through 100)

                12                37.   Answering the allegations contained in Paragraph 32 of the Complaint, Defendants

                13      incorporate by reference their answers to Paragraphs 1 through 31, inclusive, as though fully set forth

                14      herein.

                15                38.   Answering the allegations contained in Paragraph 33 of the Complaint, Defendants

                16      deny each and every allegation contained therein.

                17                39.   Answering the allegations contained in Paragraph 34 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19                40.   Answering the allegations contained in Paragraph 35 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21                41.   Answering the allegations contained in Paragraph 36 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23                42.   Answering the allegations contained in Paragraph 37 of the Complaint, Defendants deny

                24      each and every allegation contained therein.

                25                43.   Answering the allegations contained in Paragraph 38 of the Complaint, Defendants deny

                26      each and every allegation contained therein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           5
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 12 of 108



                    1             44.   Answering the allegations contained in Paragraph 39 of the Complaint, Defendants deny

                    2   each and every allegation contained therein.

                    3                                     SECOND CAUSE OF ACTION

                    4                    (Battery — Plaintiff ALAN STRICKLAND Against All Defendants,

                    5                                      Including DOES 1 through 100)

                    6             45.   Answering the allegations contained in Paragraph 40 of the Complaint, Defendants

                    7   incorporate by reference their answers to Paragraphs 1 through 39, inclusive, as though fully set forth

                    8   herein.

                    9             46.   Answering the allegations contained in Paragraph 41 of the Complaint, Defendants

                10      deny each and every allegation contained therein.

                11                47.   Answering the allegations contained in Paragraph 42 of the Complaint, Defendants deny

                12      each and every allegation contained therein.

                13                48.   Answering the allegations contained in Paragraph 43 of the Complaint, Defendants deny

                14      each and every allegation contained therein.

                15                49.   Answering the allegations contained in Paragraph 44 of the Complaint, Defendants deny

                16      each and every allegation contained therein.

                17                50.   Answering the allegations contained in Paragraph 45 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19                51.   Answering the allegations contained in Paragraph 46 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21                52.   Answering the allegations contained in Paragraph 47 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23

                24

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        6
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 13 of 108



                    1                                      THIRD CAUSE OF ACTION

                    2         (Intentional Infliction of Emotional Distress — Plaintiff ALAN STRICKLAND Against All

                    3                                                  Defendants,

                    4                                     Including DOES 1 through 100)

                    5             53.   Answering the allegations contained in Paragraph 48 of the Complaint, Defendants

                    6   incorporate by reference their answers to Paragraphs 1 through 47, inclusive, as though fully set forth

                    7   herein.

                    8             54.   Answering the allegations contained in Paragraph 49 of the Complaint, Defendants deny

                    9   each and every allegation contained therein.

                10                55.   Answering the allegations contained in Paragraph 50 of the Complaint, Defendants deny

                11      each and every allegation contained therein.

                12                56.   Answering the allegations contained in Paragraph 51 of the Complaint, Defendants deny

                13      each and every allegation contained therein.

                14                57.   Answering the allegations contained in Paragraph 52 of the Complaint, Defendants deny

                15      each and every allegation contained therein.

                16                58.   Answering the allegations contained in Paragraph 53 of the Complaint, Defendants deny

                17      each and every allegation contained therein.

                18                59.   Answering the allegations contained in Paragraph 54 of the Complaint, Defendants deny

                19      each and every allegation contained therein.

                20                60.   Answering the allegations contained in Paragraph 55 of the Complaint, Defendants deny

                21      each and every allegation contained therein.

                22                61.   Answering the allegations contained in Paragraph 56 of the Complaint, Defendants deny

                23      each and every allegation contained therein.

                24                62.   Answering the allegations contained in Paragraph 57 of the Complaint, Defendants deny

                25      each and every allegation contained therein.

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        7
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 14 of 108



                    1                                     FOURTH CAUSE OF ACTION

                    2                   (Negligence — Plaintiff ALAN STRICKLAND Against MASAI UJIRI,

                    3                                      Including DOES 1 through 100)

                    4             63.   Answering the allegations contained in Paragraph 58 of the Complaint, Defendants

                    5   incorporate by reference their answers to Paragraphs 1 through 57, inclusive, as though fully set forth

                    6   herein.

                    7             64.   Answering the allegations contained in Paragraph 59 of the Complaint, Defendants

                    8   deny each and every allegation contained therein.

                    9             65.   Answering the allegations contained in Paragraph 60 of the Complaint, Defendants deny

                10      each and every allegation contained therein.

                11                66.   Answering the allegations contained in Paragraph 61 of the Complaint, Defendants deny

                12      each and every allegation contained therein.

                13                67.   Answering the allegations contained in Paragraph 62 of the Complaint, Defendants deny

                14      each and every allegation contained therein.

                15                68.   Answering the allegations contained in Paragraph 63 of the Complaint, Defendants deny

                16      each and every allegation contained therein.

                17                69.   Answering the allegations contained in Paragraph 64 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19                70.   Answering the allegations contained in Paragraph 65 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21                71.   Answering the allegations contained in Paragraph 66 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23

                24

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        8
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 15 of 108



                    1                                       FIFTH CAUSE OF ACTION

                    2     (Negligence — Plaintiff ALAN STRICKLAND Against MASAI UJIRI, TORONTO RAPTORS,

                    3    MAPLE LEAF SPORTS & ENTERTAINMENT, NATIONAL BASKETBALL ASSOCIATION,

                    4                                    INC., Including DOES 1 through 100)

                    5             72.    Answering the allegations contained in Paragraph 67 of the Complaint, Defendants

                    6   incorporate by reference their answers to Paragraphs 1 through 66, inclusive, as though fully set forth

                    7   herein.

                    8             73.    Answering the allegations contained in Paragraph 68 of the Complaint, Defendants

                    9   deny each and every allegation contained therein.

                10                74.    Answering the allegations contained in Paragraph 69 of the Complaint, Defendants deny

                11      each and every allegation contained therein.

                12                75.    Answering the allegations contained in Paragraph 70 of the Complaint, Defendants deny

                13      each and every allegation contained therein.

                14                76.    Answering the allegations contained in Paragraph 71 of the Complaint, Defendants deny

                15      each and every allegation contained therein.

                16                77.    Answering the allegations contained in Paragraph 72 of the Complaint, Defendants deny

                17      each and every allegation contained therein.

                18                78.    Answering the allegations contained in Paragraph 73 of the Complaint, Defendants deny

                19      each and every allegation contained therein.

                20                79.    Answering the allegations contained in Paragraph 74 of the Complaint, Defendants deny

                21      each and every allegation contained therein.

                22                                          SIXTH CAUSE OF ACTION

                23                      (Loss of Consortium — Plaintiff KELLY STRICKLAND Against All Defendants,

                24                                              Including DOES 1 through 100)

                25                80.    Answering the allegations contained in Paragraph 75 of the Complaint, Defendants

                26      incorporate by reference their answers to Paragraphs 1 through 74, inclusive, as though fully set forth

                27      herein.

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        9
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 16 of 108



                    1           81.     Answering the allegations contained in Paragraph 76 of the Complaint, Defendants lack

                    2   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    3   and on that basis deny each and every allegation contained therein.

                    4           82.     Answering the allegations contained in Paragraph 77 of the Complaint, Defendants deny

                    5   each and every allegation contained therein.

                    6                                            PRAYER FOR RELIEF

                    7           83.     Answering the allegations contained in Paragraph 78 of the Complaint, Defendants deny

                    8   Plaintiffs are entitled to any relief sought in their prayer for relief.

                    9           84.     To the extent not expressly admitted, denied, or qualified above, Defendants deny each

                10      and every remaining allegation of Plaintiffs’ Complaint.

                11                          IV.         DEFENDANTS’ AFFIRMATIVE DEFENSES
                12              By alleging the Affirmative Defenses set forth below, Defendants do not agree or concede they

                13      bear the burden of proof or the burden of persuasion on any of these issues, whether in whole or in part.

                14      For their Affirmative Defenses to the Complaint, Defendants allege as follows:

                15                                        FIRST AFFIRMATIVE DEFENSE

                16                                              (Failure to State a Claim)

                17              Plaintiffs’ Complaint, on one or more claims for relief set forth therein, fails to state a claim

                18      upon which relief can be granted.

                19                                       SECOND AFFIRMATIVE DEFENSE

                20                                       (Lack of Subject Matter Jurisdiction)

                21              The claims made in the Complaint are barred, in whole or in part, because the Court lacks

                22      subject matter jurisdiction over Plaintiffs’ claims. Defendants have not caused Plaintiff any injury and

                23      therefore Plaintiffs cannot establish the amount in controversy exceeds $75,000.00 as required to

                24      establish subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          10
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 17 of 108



                    1                                   THIRD AFFIRMATIVE DEFENSE

                    2                                                 (Self Defense)

                    3          The claims made in the Complaint are barred, in whole or in part, because Defendant Masai

                    4   Ujiri was acting in self-defense when he made physical contact with Plaintiff Alan Strickland and

                    5   therefore Defendants are not responsible for Plaintiffs’ alleged harm.

                    6                                  FOURTH AFFIRMATIVE DEFENSE

                    7                                      (Primary Assumption of Risk)

                    8          The claims made in the Complaint are barred, in whole or in part, because Plaintiff Alan

                    9   Strickland’s alleged injuries arose from a risk inherent in the occupation of security guard.

                10                                      FIFTH AFFIRMATIVE DEFENSE

                11                                               (Comparative Fault)

                12             The claims made in the Complaint are barred, in whole or in part, because Plaintiff Alan

                13      Strickland’s own negligence contributed to his alleged harm.

                14                                      SIXTH AFFIRMATIVE DEFENSE

                15                                                      (Waiver)

                16             The claims made in the Complaint are barred, in whole or in part, because Plaintiffs have

                17      waived their right, if any, to pursue the claims in the Complaint, and each purported cause of action

                18      contained therein, by reason of Plaintiffs’ own actions and course of conduct.

                19                                    SEVENTH AFFIRMATIVE DEFENSE

                20                                               (Failure to Mitigate)

                21             The claims made in the Complaint are barred, in whole or in part, because of Plaintiffs’ failure

                22      to mitigate damages, if such damages exist.

                23                                     EIGHTH AFFIRMATIVE DEFENSE

                24                                                (Acts of Plaintiff)

                25             The damages, if any, that were allegedly sustained by Plaintiffs as a result of the acts

                26      complained of in the Complaint were caused in whole or in part or were contributed to by reason of the

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       11
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 18 of 108



                    1   acts, omissions, negligence, and/or intentional misconduct of Plaintiffs, its agents, predecessors, and/or

                    2   related entities.

                    3                                   NINTH AFFIRMATIVE DEFENSE

                    4                                               (No Causation)

                    5            The claims made in the Complaint are barred, in whole or in part, because Plaintiffs’ damages,

                    6   if any, were not caused by Defendants.

                    7                                   TENTH AFFIRMATIVE DEFENSE

                    8                                                (No Damage)

                    9            Without admitting that the Complaint states a claim, there has been no damage in any amount,

                10      manner or at all by reason of any act alleged against Defendants in the Complaint, and the relief prayed

                11      for in the Complaint therefore cannot be granted.

                12                                    ELEVENTH AFFIRMATIVE DEFENSE

                13                                                 (Unclean Hands)

                14               The claims made in the Complaint are barred, in whole or in part, by the doctrine of unclean

                15      hands.

                16                                           ADDITIONAL DEFENSES

                17               Defendants reserve the right to assert additional defenses based on information learned or

                18      obtained during discovery.

                19

                20

                21

                22

                23

                24

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          12
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 19 of 108



                    1                        V.        DEFENDANTS’ PRAYER FOR RELIEF

                    2         WHEREFORE, Defendants pray this Court enter judgment as follows:

                    3         1.     That Plaintiffs take nothing by their Complaint;

                    4         2.     For judgment in favor of Defendants; and

                    5         4.     For such other and further relief as this Court deems just and proper; including

                    6                costs and any other monies to which Defendants are entitled.

                    7

                    8   Dated: August 19, 2020              COTCHETT, PITRE & McCARTHY, LLP

                    9                                       By:     /s/ Joseph W. Cotchett
                                                                    JOSEPH W. COTCHETT
                10
                                                                    EMANUEL B. TOWNSEND
                11                                                  TAMARAH P. PREVOST

                12                                                  Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                                                                    and Maple Leaf Sports & Entertainment
                13

                14

                15
                                                         DEMAND FOR JURY TRIAL
                16
                              Defendants demand trial by jury on all issues so triable.
                17

                18
                        Dated: August 19, 2020              COTCHETT, PITRE & McCARTHY, LLP
                19
                                                            By:     /s/ Joseph W. Cotchett
                20                                                  JOSEPH W. COTCHETT
                                                                    EMANUEL B. TOWNSEND
                21
                                                                    TAMARAH P. PREVOST
                22
                                                                    Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                23                                                  and Maple Leaf Sports & Entertainment

                24

                25

                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                     13
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 20 of 108



                    1                                                COUNTERCLAIMS

                    2   I.      INTRODUCTION

                    3           1.       Alameda County Sheriff’s deputy Alan Strickland is perpetrating a fraud against Masai

                    4   Ujiri, the Toronto Raptors, the NBA, and the California Division of Workers’ Compensation by falsely

                    5   claiming he was injured during a brief encounter with Toronto Raptors’ President, Masai Ujiri, after

                    6   Game 6 of the NBA Finals. There is, however, no objective evidence to support Mr. Strickland’s

                    7   alleged injuries and video evidence, including footage from Mr. Strickland’s body camera, 1 shows Mr.

                    8   Strickland subjected Mr. Ujiri to an unprovoked and unnecessary use of excessive force.

                    9           2.       In fact, Mr. Strickland’s version of the 11 second encounter he had with Mr. Ujiri

                10      after Game 6 is, in all material respects, a complete fabrication. Sadly, Mr. Strickland’s dishonest

                11      account of the encounter is a narrative that has become somewhat familiar: a law enforcement officer

                12      using their position, engages in unjustified violence against a peaceful individual, then lies about the

                13      encounter by characterizing the victim as the aggressor. To be sure, the great majority of law

                14      enforcement officers do not conduct themselves in this way. Mr. Strickland, however, has chosen

                15      dishonesty over integrity. Motivated by greed (and perhaps revenge), Mr. Strickland continues to lie

                16      about his encounter with Mr. Ujiri in an attempt to support his frivolous lawsuit.

                17              3.       In this case, Mr. Strickland has not only falsified facts relating to nearly every aspect

                18      of the encounter, he has also falsely alleged that Mr. Ujiri has a stereotypical “predisposition and

                19      propensity for physical violence.” Mr. Strickland has promulgated disparaging and dehumanizing

                20      lies about Mr. Ujiri’s character in an attempt to justify Mr. Strickland’s wrongdoing. As discussed

                21      below, however, video footage and a number of eyewitness accounts establish that Mr. Ujiri was the

                22      victim of Mr. Strickland’s intentional conduct and that Mr. Strickland used unnecessary violence and

                23      profanity to escalate what should have been a peaceful encounter.

                24              4.       Mr. Strickland has brought a frivolous lawsuit against Mr. Ujiri, the Toronto Raptors,

                25      and the NBA claiming he was permanently injured when Mr. Ujiri “punched” him in the face. This

                26      is a lie. There is no objective medical evidence or other evidence that supports Mr. Strickland’s

                27
                        1
                         Footage from Mr. Strickland’s Body Camera and the Oracle Arena security footage are attached hereto as Exhibit 1
                28      (https://cpmlegal.sharefile.com/d-s8f21d1caa55424ab).
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                    14
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 21 of 108



                    1   claim that Mr. Ujiri punched him in the face. Additionally, three (3) eyewitnesses, all of whom were

                    2   within mere feet of the encounter, and who can be seen in Mr. Strickland’s body camera footage,

                    3   have declared under penalty of perjury that Mr. Ujiri did not punch or even touch Mr. Strickland’s

                    4   face during the encounter.

                    5          5.      The fraudulent claims Mr. Strickland seeks to levy against Mr. Ujiri cannot go

                    6   unanswered. Mr. Ujiri brings counterclaims against Mr. Strickland for his use of unnecessary force

                    7   against Mr. Ujiri and other claims. Through his counterclaims, Mr. Ujiri seeks nominal and punitive

                    8   damages.

                    9   II.    JURISDICTION AND VENUE

                10             6.      This action arises under Title 42 United States Code section 1983. Jurisdiction is

                11      conferred upon this court by Title 28 United States Code sections 1331, 1343 and 1367. The unlawful

                12      acts and practices alleged herein occurred in Alameda County, California, which is within this judicial

                13      district. Venue is conferred upon this court by Title 28 United States Code section 1391(b).

                14             7.      The Court has supplemental jurisdiction over Counterclaimants’ state law claims

                15      pursuant to Title 28 United States Code section 1367(a).

                16      III.   PARTIES

                17             8.      At all times herein mentioned, Plaintiff/Counterdefendant Alan Strickland was, and is

                18      now, an individual adult natural person residing in the State of California.

                19             9.      At all times herein mentioned, Defendant/Counterclaimant Masai Ujiri was, and now is,

                20      an individual adult natural person residing in Toronto, Canada.

                21      IV.    FACTUAL ALLEGATIONS

                22             10.     On June 13, 2019, the Toronto Raptors (“Raptors”) won their first NBA Championship

                23      when they defeated the Golden State Warriors at Oracle Arena in Oakland, California during Game 6

                24      of the 2019 NBA Finals. For Raptors’ President, Masai Ujiri, the victory was the realization of a long-

                25      held dream he worked tirelessly for many years to achieve.

                26             11.     Mr. Ujiri’s NBA career began roughly eighteen years ago, when he worked as a youth

                27      basketball coach in Nigeria and as an unpaid scout for the NBA’s Orlando Magic. He worked his way

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       15
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 22 of 108



                    1   up from unpaid scout to become the General Manager of the NBA’s Denver Nuggets in 2010, the 2013

                    2   NBA Executive of the Year, and ultimately the President of the Toronto Raptors. For the past seventeen

                    3   years he has spent his summers traversing the African continent holding youth basketball camps and

                    4   promoting basketball throughout Africa.

                    5          12.     When the final buzzer sounded indicating the conclusion of Game 6 and solidifying the

                    6   Raptors’ first ever NBA Championship, Mr. Ujiri was filled with excitement and pride for himself and

                    7   his team. He was happy for his family as well. He thought of the young people in Africa and other

                    8   people of color, and how this extraordinary accomplishment would inspire them to believe they could

                    9   achieve great things despite the many obstacles they faced.

                10             13.     When an NBA team wins the championship, it is customary for NBA executives, like

                11      Mr. Ujiri, to join their team on the court to accept the championship trophy from the Commissioner of

                12      the NBA and to give a live on-camera interview. Following the buzzer, Mr. Ujiri walked out to the

                13      arena floor from the tunnel where he had watched the final moments of Game 6. Before heading to

                14      join his team on the court, he stopped to embrace his wife who was sitting in the section near the court

                15      reserved for the Raptors’ families and friends. Mr. Ujiri shared a special moment with his wife and

                16      then turned to make his way towards the court where he was to meet the Raptors’ players and coaches.

                17             A.      The 11-Second Encounter

                18             14.     As Mr. Ujiri turned from his wife to walk towards the court, he walked past arena

                19      security without incident. As he attempted to make his way onto the court to join his team and fulfill

                20      his duties as Raptors’ President, however, he encountered Plaintiff/Counterdefendant Alan

                21      Strickland. Alan Strickland, an Alameda County Sheriff’s Deputy, was working as a security guard

                22      at the game. As Mr. Ujiri attempted to enter the court, Mr. Strickland grabbed him by the arm, told

                23      him to “back the fuck up,” and forcefully shoved him back once and then twice. After being cursed

                24      at and shoved forcefully twice, Mr. Ujiri pushed Mr. Strickland in the chest. Other than these shoves,

                25      the two men did not have any further physical contact with each other. The entire encounter between

                26      Mr. Strickland and Mr. Ujiri was brief—approximately 11 seconds as shown on film.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        16
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 23 of 108



                    1          15.     The entire incident was caught on camera. The video footage shows Mr. Strickland

                    2   was undeniably the initial aggressor. Mr. Ujiri was immediately escorted to the court where he

                    3   joined his team, accepted the championship trophy, and gave a live on-camera interview. Mr.

                    4   Strickland continued to work the duration of his shift apparently (by all video footage available)

                    5   unscathed and physically fine.

                    6          16.     Mr. Strickland is 6’0” tall and 260 lbs. Mr. Ujiri is 6’4” tall and 210 lbs. Mr.

                    7   Strickland did not fall to the ground when Mr. Ujiri pushed him, and eyewitness testimony, video

                    8   evidence, and photographic evidence shows that he was not injured after his encounter with Mr. Ujiri.

                    9   Eyewitness testimony and video evidence also confirm that Mr. Ujiri pushed Mr. Strickland back in

                10      the chest with two hands only after Mr. Strickland assaulted him by shoving him forcefully twice.

                11             17.     As explained further below, video and eyewitness evidence clearly establish that Mr.

                12      Strickland used unnecessary and excessive force during his encounter with Mr. Ujiri. Mr.

                13      Strickland’s two forceful shoves over what should have been a simple misunderstanding, were

                14      entirely unjustified. It is undisputed that Mr. Ujiri, as Raptors’ President, was authorized to enter the

                15      basketball court to join his team and celebrate his team’s victory and the biggest accomplishment of

                16      his professional career. When Mr. Strickland assaulted him, Mr. Ujiri was not violating any rule or

                17      acting aggressively. He was simply trying to join his team on the court for a victory celebration.

                18             18.     Before he reached Mr. Strickland’s post, Mr. Ujiri had walked past a number of Oracle

                19      Arena security personnel without incident, because he had an all-access credential that allowed him

                20      to access virtually every part of Oracle Arena, including the location he was at when he encountered

                21      Mr. Strickland. Because he had walked by so many Oracle Arena security personnel without

                22      incident, Mr. Ujiri reasonably assumed he could continue his path to join the Raptors’ players and

                23      coaches. Thus, when Mr. Strickland suddenly grabbed Mr. Ujiri’s arm, Mr. Ujiri understandably

                24      reacted by pulling his arm away. At that time, Mr. Strickland could have asked Mr. Ujiri to see his

                25      credentials. Instead he forcefully shoved Mr. Ujiri in the chest and told him to “back the fuck up.”

                26      There was no reason to view Mr. Ujiri as a threat to anyone and no reason for Mr. Strickland to curse

                27      at Mr. Ujiri and forcefully shove him as numerous witnesses observed.

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          17
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 24 of 108



                    1           19.    After being shoved and cursed at, Mr. Ujiri did not respond aggressively towards Mr.

                    2   Strickland. Instead, he calmly asked Mr. Strickland why he had pushed him, informed Mr. Strickland

                    3   he was the Raptors’ President, and held up his all-access arena credential to show it to Mr. Strickland.

                    4   Rather than trying to communicate with Mr. Ujiri, Mr. Strickland chose to dismiss Mr. Ujiri’s claim

                    5   that he was the Raptors’ President and ignore the all-access credential Mr. Ujiri was trying to show

                    6   him. Mr. Strickland then forcefully shoved Mr. Ujiri a second time. Only after being unjustifiably

                    7   told to “back the fuck up” and shoved twice did Mr. Ujiri show any response and return a shove to

                    8   Mr. Strickland’s chest. Mr. Ujiri’s defensive response was a reasonable and justified reaction to Mr.

                    9   Strickland’s use of unnecessary and excessive force.

                10              B.     Deputy Strickland Falsifies the Encounter and Attempts to Portray Mr. Ujiri as
                                       the Initial Aggressor and an Inherently Violent Individual
                11
                                       1.      Strickland’s Description of the Encounter Has Already Been Refuted by
                12                             Testimonial, Video, and Documentary Evidence
                13              20.    As previously mentioned, Mr. Strickland’s version of the brief encounter he had with

                14      Mr. Ujiri is, in all material respects, a complete fabrication.

                15                             a.      Strickland’s Claims are Contradicted by Video Footage

                16              21.    Mr. Strickland contends Mr. Ujiri used his right hand to forcefully slap Mr.

                17      Strickland’s left hand as Mr. Ujiri attempted to walk past him. This is false. 2 The arena footage

                18      clearly shows Mr. Ujiri simply pulled his right hand away in an upward motion as Mr. Strickland

                19      grabbed him.

                20              22.    Mr. Strickland contends Mr. Ujiri held his credentials out of Mr. Strickland’s view and

                21      then waived them aggressively in Mr. Strickland’s face. This is false. The arena footage and

                22      Strickland’s body camera footage show Mr. Ujiri held his credential up to show it to Mr. Strickland

                23      while calmly asking Mr. Strickland why he had pushed him and informing Mr. Strickland that he was

                24      the Raptors’ President. See Strickland’s body camera footage attached hereto as Exhibit 1. The

                25      arena footage shows Mr. Strickland did not look up at Mr. Ujiri’s credential. The body camera

                26

                27      2
                          Though discovery is in its infancy, each of the following statements are taken from Mr. Strickland’s
                        verified discovery responses.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          18
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 25 of 108



                    1   footage shows Mr. Strickland dismissed Mr. Ujiri’s claim to be the Raptors’ President, and instead

                    2   forcefully shoved Mr. Ujiri a second time.

                    3           23.      Mr. Strickland contends that after he pushed Mr. Ujiri the first time, Mr. Ujiri re-

                    4   approached him in “a quick and aggressive manner.” This is false. The video evidence (arena

                    5   footage and body camera footage) shows that after Mr. Strickland forcefully shoved Mr. Ujiri the first

                    6   time, Mr. Ujiri held up his credential to show Mr. Strickland his all-access credential, calmly asked

                    7   Mr. Strickland why he had pushed him, and calmly informed Mr. Strickland he was the Raptors’

                    8   President. Mr. Strickland’s characterization of “quick and aggressive” is one of many examples of

                    9   his hyperbole.

                10              24.      Most importantly, Mr. Strickland contends Mr. Ujiri struck him in the face with a

                11      highly unorthodox two-fisted, straight arm punch. This is completely false as shown by the video

                12      footage and witness statements. To date, Mr. Strickland has provided no objective evidence that

                13      even remotely supports his claim to have been punched in his face. Rather, eyewitness accounts and

                14      video evidence establish that Mr. Ujiri did not punch or strike Mr. Strickland in the face. Mr.

                15      Strickland’s medical records also lack any objective evidence that he sustained a punch/strike to his

                16      face.

                17                              b.      Sworn, Credible Witness Declarations Directly Contradict
                                                        Strickland’s False Version of Events
                18

                19              25.      Declarations were obtained from Warriors fans who stood within two to four feet (if

                20      not closer) of Mr. Strickland and Mr. Ujiri during the incident. See Exhibit 2, attached hereto, as

                21      examples. Each of these witnesses were standing so close to the two men so as to appear in Mr.

                22      Strickland’s body camera footage, which is attached hereto as Exhibit 1. Each witness has declared

                23      unequivocally, under penalty of perjury, that Mr. Strickland first shoved Mr. Ujiri and only after that

                24      did Mr. Ujiri then push Mr. Strickland in his chest. For example, Greg Wiener observed the

                25      altercation between Mr. Strickland and Mr. Ujiri from “no more than two feet away” and “witnessed

                26      Mr. Strickland…push Mr. Ujiri in the chests and Mr. Ujiri subsequently push Mr. Strickland in the

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                             19
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 26 of 108



                    1   chest with two hands,” “saw that Mr. Ujiri’s hands landed squarely on Mr. Strickland’s chest,” and

                    2   that Mr. Strickland afterwards “did not appear to be injured.” (emphasis added).

                    3          The picture below was taken from Mr. Strickland’s body camera and shows just how close

                    4   Mr. Wiener was to the altercation:

                    5

                    6

                    7

                    8

                    9
                10

                11

                12                         Masai Ujiri

                13

                14

                15
                                                                                             Greg Wiener
                16

                17

                18

                19

                20

                21

                22

                23             26.     Similarly, Nancy Pike and Andrew Miller were standing a few feet from the

                24      altercation and similarly have both declared that Mr. Strickland pushed Mr. Ujiri aggressively twice

                25      before he returned a push to Mr. Strickland’s chest. They both unequivocally declared that Mr.

                26      Ujiri’s hands did not touch Mr. Strickland’s face and that Mr. Ujiri did not have closed fists when

                27      he pushed Mr. Strickland. The picture below was taken from Mr. Strickland’s body camera and

                28      shows just how close all three witnesses were to the altercation.
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                      20
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 27 of 108



                    1

                    2

                    3

                    4

                    5
                                                                                                Andrew Miller
                    6
                                               Greg Wiener
                    7

                    8                                                          Nancy Pike
                    9
                10

                11

                12

                13

                14

                15             27.     The eyewitness accounts of the altercation are entirely consistent with the video

                16      evidence, photographic evidence, and medical evidence. In fact, no one who witnessed the 11 second

                17      incident contends they saw Mr. Ujiri strike Mr. Strickland in the face.

                18             28.     There are no eyewitness accounts supporting Mr. Strickland’s version of the

                19      encounter. Mr. Strickland contends there are two third-party witnesses, Tomas Civindi (“Civindi”)

                20      and Sucha Singh (“Singh”), who saw Mr. Ujiri punch him in the face with two fists. This is FALSE.

                21             29.     Civindi told the Oakland Police Department (“OPD”) that Mr. Ujiri “shoved the police

                22      officer in his chest and the officer pushed [Mr. Ujiri] in return,” not in the face, contradicting Mr.

                23      Strickland himself. Furthermore, Civindi’s statement is contradicted by the video evidence, which

                24      shows Mr. Strickland forcefully shoved Mr. Ujiri twice before Mr. Ujiri returned a shove to Mr.

                25      Strickland’s chest. Civindi’s statements do not support Mr. Strickland’s case.

                26             30.     Similarly, Singh told the OPD he saw Mr. Ujiri push Mr. Strickland “in the chest area

                27      with two clenched fists.” Singh also told OPD, however, that he “was standing at the north tunnel

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          21
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 28 of 108



                    1   entrance of the arena” when he witnessed the encounter, but it is undisputed the encounter happened

                    2   near the south tunnel. Ironically, Singh is a police officer with the Los Angeles Police Department

                    3   who has a history of engaging in excessive force and “unconscionable acts.” See Sucha Singh v. City

                    4   of Los Angeles, No. B232873, 2012 WL 5872285 (Cal.App.2nd Nov. 21, 2012). He was previously

                    5   accused of beating a civilian with his baton and then providing misleading statements when later

                    6   questioned about the incident. Id. He was subsequently found to have to have engaged in excessive

                    7   force and “unconscionable” conduct for his actions. Id. Singh’s account of the Strickland/Ujiri

                    8   encounter is a transparent fabrication and he is not a reliable witness.

                    9           31.    Additionally, immediately after the altercation, Mr. Strickland told OPD Officer K.

                10      Tikkanen that Mr. Ujiri “pushed” him “in his vest with two hands” and that one of Mr. Ujiri’s hands

                11      “slipped from the outer vest carrier and hit [him] in the left part of his jaw.” Thus, Mr. Strickland

                12      himself contradicted his later statements of being punched in the face with a closed fist. 3 As

                13      explained in more detail below, Mr. Strickland has a history of lying, having pled guilty to insurance

                14      fraud. Mr. Strickland is once again perpetrating a fraud by lying about his encounter with Mr. Ujiri

                15      in an attempt to unjustly profit at the expense of others.

                16              32.    A few of Mr. Strickland’s fellow officers have made various contradictory statements

                17      in the media about the 11 second encounter, even though none of them witnessed the encounter. For

                18      example, one day after the incident, Sergeant JD Nelson of the Alameda County Sheriff’s Office

                19      characterized the encounter as a “shoving match” during which Mr. Ujiri hit Mr. Strickland in the jaw

                20      with “a palm.” Similarly, five days after the incident, Sergeant Ray Kelly, also of the County

                21      Sheriff’s Office, is quoted as saying Mr. Ujiri’s arm “arm struck [Mr. Strickland] in the side of the

                22      head.” These statements obviously contradict Mr. Strickland’s version of the events, which further

                23      strain his credibility and show he is putting forth a false narrative in an attempt to justify his use of

                24      excessive force against Mr. Ujiri. Mr. Strickland told his colleagues, who repeated the statements.

                25

                26

                27      3
                          Based on his interviews of Civindi, Singh, and Mr. Strickland, officer Tikkanen concluded that Mr.
                        Ujiri had “pushed [Mr. Strickland] with two hands in the chest” and not punched him in the face.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                            22
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 29 of 108



                    1                          c.      There Is No Objective Evidence of Mr. Strickland’s Alleged
                                                       Injuries
                    2

                    3          33.     There is no objective evidence supporting Mr. Strickland’s contention Mr. Ujiri
                    4   punched him in the face or caused him any other injury.
                    5          34.     Mr. Strickland contends he suffered a concussion and injuries to his eye, neck,
                    6   shoulder, jaw, and teeth as a result of his brief encounter with Mr. Ujiri. As a result of his alleged
                    7   injuries, he contends he underwent the following treatment: dental work/repair; chiropractic care;
                    8   temporomandibular joint specialist exam; physical therapy (for range of motion for his alleged neck
                    9   and shoulder pain); psychological counseling; oral surgeon for jaw pain; neurologist (for post-
                10      concussion syndrome); and orthopedic surgeon (medical evaluation for surgical treatment options).
                11             35.     To date, there is no objective evidence of Mr. Strickland’s alleged injuries. Instead,
                12      Mr. Strickland’s alleged injuries are based entirely on his fraudulent claim that he was punched in the
                13      face. In Mr. Strickland’s discovery responses, he contends he went to the emergency room at Eden
                14      Medical Center approximately five hours after the altercation and that he had “visible swelling” on
                15      his “left chin area.” Pictures taken of Mr. Strickland’s face shortly after the encounter, however,
                16      show he did not have any visible swelling on his face:
                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           23
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 30 of 108



                    1           36.      Despite the above photograph, Mr. Strickland contends under penalty of perjury in his

                    2   verified written discovery responses that he was informed by his medical providers that he sustained

                    3   “severe facial bruising.” As the picture above shows, Mr. Strickland did not sustain any facial

                    4   bruising during his brief encounter with Mr. Ujiri.

                    5           37.      In his discovery responses, Mr. Strickland further contends that although “X-rays were

                    6   performed and were found negative for fractures or breaks on [his] jaw” he was “diagnosed with

                    7   possible cartilage damage to [his] jaw.” Of course, this diagnosis was based purely on Mr.

                    8   Strickland’s statement that he had been punched in the face and knocked unconscious by Mr. Ujiri.

                    9   As shown by the arena footage, Mr. Strickland did not fall down or experience a loss of

                10      consciousness during the altercation: he continued to work for the entire duration of his shift. His

                11      contention that he was knocked unconscious is one of his many complete fabrications.

                12              38.      Despite Mr. Strickland’s contention that he was punched in the face and knocked

                13      unconscious, he was never diagnosed with a concussion or any other head injury. There is no

                14      objective evidence of any of the myriad injuries he contends to have sustained during his brief

                15      encounter with Mr. Ujiri. Mr. Strickland’s claimed diagnosis of “post-concussive syndrome” is

                16      based solely on his subjective complaints of headaches and outright lie that he was punched in the

                17      face.

                18                                d.        Mr. Strickland Has Falsely Alleged Mr. Ujiri Has a Violent
                                                            Propensity
                19

                20              39.      In his complaint, as drafted by his attorneys, Mr. Strickland baldly alleges Mr. Ujiri

                21      has “engaged in prior similar criminal conduct and/or violent conduct towards third parties” and

                22      had “a propensity for physical violence” prior to his encounter with Mr. Strickland. This a complete

                23      fabrication 4. Nothing could be further from the truth. Mr. Strickland has made these false allegations

                24      solely to malign and defame Mr. Ujiri and support a baseless negligent hiring/supervision theory

                25

                26

                27      4
                         This allegation is written in Plaintiffs’ complaint, filed by attorneys David Mastagni, Grant Winter, and Brett Beyler
                        without any substantiation or factual proof of this statement. It will be dealt with separately by a proper motion.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                      24
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 31 of 108



                    1   against the Raptors and the NBA. The truth is Mr. Ujiri has an impeccable reputation which he has

                    2   earned through years of hard work, humility, and charity.

                    3          40.     In his discovery responses, Mr. Strickland admits he knows of no previous or

                    4   subsequent occasions where Mr. Ujiri has been violent with anyone. Despite this, Mr. Strickland

                    5   nonetheless contends he perceived Mr. Ujiri as a threat the moment he saw him. This is troubling.

                    6   As the video evidence shows, Mr. Ujiri approached Mr. Strickland in a calm manner and remained

                    7   calm even after Mr. Strickland shoved him the first time and cursed at him. Mr. Ujiri gave no

                    8   objective signs of being a threat to anyone. Nonetheless, Mr. Strickland contends that when he first

                    9   saw Mr. Ujiri, he perceived him as a threat to his safety and the safety of others.

                10             41.     Mr. Strickland’s perception is extremely problematic and can only be explained as the

                11      product of a personal bias he maintains that led him to stereotype Mr. Ujiri as a threatening and

                12      inherently violent individual. Acting on this bias, Mr. Strickland unjustifiably resorted to the use of

                13      violence and vitriol toward Mr. Ujiri rather than civility and respect.

                14                             e.      Strickland Desires to Profit from His Use of Excessive Force

                15             42.     As explained above, Mr. Strickland’s claims that he is now permanently disabled as a

                16      result of his brief shoving match with Mr. Ujiri are bereft of credibility. Mr. Strickland’s willingness

                17      to pursue his frivolous claims through an orchestrated campaign of dishonesty can be explained,

                18      however, by his desire for money due to an alleged injury.

                19             43.     Financial gain is the obvious motivation for Mr. Strickland’s willingness to falsify the

                20      facts about his encounter with Mr. Ujiri. The same day the Raptors secured their first NBA title and

                21      Mr. Ujiri had his unfortunate encounter with Mr. Strickland, reports came out that the NBA’s

                22      Washington Wizards were preparing to make a prolific offer to Mr. Ujiri in the amount of close to

                23      $10 million a year to run basketball operations for the team. This was talked about in all the press

                24      surrounding the final game of the NBA championship. This would have made Mr. Ujiri one of the

                25      NBA’s highest-paid executives. In addition, Wizards owner Ted Leonsis was said to offer Ujiri a top

                26      role at Monumental Sports and Entertainment, a holding company that oversees business for the

                27      Wizards and the NHL’s Washington Capitals. These reports continued over the following two

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                         25
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 32 of 108



                    1   weeks. In connection with these reports, it was also reported that at that time Mr. Ujiri had two years

                    2   remaining on his contract with the Raptors and would receive around $7 million per year. This was

                    3   all discussed in the sports press before Mr. Strickland filed his complaint and while his attorneys

                    4   were drafting his complaint.

                    5          44.     As explained below, Mr. Strickland has a history of committing fraud for his own

                    6   financial gain. Here, reports of Mr. Ujiri’s wealth along with the obvious “deep pockets” of the

                    7   Toronto Raptors and the NBA may have motivated Mr. Strickland to pursue his frivolous and

                    8   fraudulent claims.

                    9                  2.      Mr. Strickland Has a History of Committing Fraud

                10             45.     Mr. Strickland has a history of committing criminal fraud. Mr. Strickland was

                11      previously charged with insurance fraud and making false statements. Per court records, he

                12      purposefully damaged his own vehicle and then submitted a claim to his insurer for the damage he

                13      intentionally caused, and ultimately pled guilty to misdemeanor insurance fraud in December 2005.

                14             46.     Despite his criminal conviction, Mr. Strickland continues to make false claims. For

                15      example, Mr. Strickland claims he is suffering from debilitating post-concussive syndrome and neck

                16      and shoulder pain because of the incident. These have already been exposed as dubious. Photos of

                17      Mr. Strickland using a power saw in his garage and carrying boxes from his car after the incident

                18      make it clear he is not injured as he has claimed to the California Division of Workers’

                19      Compensation. Attached hereto as Exhibit 3 is the Case Summary and the complaint filed against

                20      Mr. Strickland by the San Mateo County District Attorneys’ office. It was filed as a felony fraud

                21      claim and he plead guilty to a misdemeanor fraud, including the false claim to an insurance company.

                22

                23

                24

                25

                26

                27
                        ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           26
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 33 of 108



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24             47.     This evidence (along with similar evidence of his untruthfulness also noted herein)
                25      show that Mr. Strickland’s claims of permanent disability are dishonest and that he is perpetrating a
                26      fraud against Mr. Ujiri, the Raptors, the NBA, and the California Division of Workers’
                27      Compensation.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       27
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 34 of 108



                    1          48.     Mr. Strickland has filed a parallel workers’ compensation claim, on the basis that the

                    2   11 second incident has caused him a permanent disability that requires fully paid disability leave

                    3   while he “recovers” from his purportedly debilitating injuries. His workers’ compensation claims are

                    4   outright fraudulent and reflect an effort on Mr. Strickland’s part to wrongfully receive insurance

                    5   funds, giving rise to alleged workers’ compensation insurance fraud.

                    6                  3.      Sergeant Ray Kelly Pushes Strickland’s False Narrative

                    7          49.     Sergeant Ray Kelly of the Alameda County Sheriff’s Office has pushed the false

                    8   narrative in the media that Mr. Ujiri punched Mr. Strickland in the face and acted aggressively

                    9   towards Mr. Strickland by, among other things, presenting his credentials to Mr. Strickland in a “very

                10      threatening way” without witnessing the alleged event. Sergeant Kelly’s support for Mr.

                11      Strickland’s false narrative is not surprising given his relationship with Mr. Strickland.

                12             50.     Sergeant Ray Kelly and Mr. Strickland are more than just co-workers. Kelly is

                13      Strickland’s supervisor, and they are also friends. Mr. Strickland was deposed in his workers’

                14      compensation case and explained his friendship and relationship with Sergeant Kelly:

                15                     Question:       Is Sergeant Kelly a friend of yours, or is he in a supervisory
                                                       capacity for you, or both?
                16
                                       Answer:         Both.
                17

                18             51.     Sergeant Kelly’s willingness to push a false narrative about Mr. Ujiri to support Mr.

                19      Strickland’s fraudulent claims appears to be motivated by his friendship with Mr. Strickland and his

                20      desire to assist and help Mr. Strickland.

                21      VI.    COUNTERCLAIMS

                22                                             FIRST COUNTERCLAIM

                23                           Fourth Amendment—Excessive Force (42 U.S.C. § 1983)

                24                                      (Masai Ujiri against Alan Strickland)

                25             52.     Counterclaimant repeats and re-alleges each and every allegation of this Counterclaim

                26      with the same force and effect as if fully set forth herein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          28
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 35 of 108



                    1          53.     When the Counterdefendant Alan Strickland forcefully shoved Masai Ujiri twice and

                    2   told him to “back the fuck up” during an unlawful detention, he deprived Mr. Ujiri of his right to be

                    3   secure in his person against unreasonable searches and seizures as guaranteed to Mr. Ujiri under the

                    4   Fourth Amendment to the United States Constitution.

                    5          54.     Alan Strickland’s actions were excessive and unreasonable, especially because he did

                    6   not have a lawful basis to believe Masai Ujiri posed an immediate threat to the safety of Alan

                    7   Strickland or others or that Masai Ujiri was committing a crime or actively resisting detention.

                    8          55.     At all times herein relevant, Alan Strickland was an employee of the Alameda County

                    9   Sheriff’s Office.

                10             56.     At all times herein relevant, Alan Strickland acted or purported to act within the

                11      course and scope of his employment and under color of law.

                12             57.     In the conduct described above, Alan Strickland acted willfully, wantonly,

                13      maliciously, oppressively, and with conscious disregard and deliberate indifference for Masai Ujiri’s

                14      rights and is therefore liable for punitive damages.

                15             58.     As a legal cause of Alan Strickland’s conduct and acts alleged herein, Masai Ujiri was

                16      denied his federal constitutional rights, and as a legal cause, he suffered, and continues to suffer

                17      humiliation, distress, and anxiety.

                18             62.     Counterclaimant Masai Ujiri seeks nominal damages, punitive damages, and

                19      attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

                20             WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                21                                            SECOND COUNTERCLAIM

                22                                                       Assault

                23                                      (Masai Ujiri against Alan Strickland)

                24             63.     Counterclaimant repeats and re-alleges each and every allegation of this Counterclaim

                25      with the same force and effect as if fully set forth herein.

                26             64.     Alan Strickland acted, intending to cause harmful or offensive contact.

                27      ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                            29
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 36 of 108



                    1             65.    Masai Ujiri reasonably believed that he was about to be touched in a harmful or

                    2   offensive manner.

                    3             66.    Alan Strickland threatened to harm and touch Masai Ujiri in a harmful or offensive

                    4   manner.

                    5             67.    Alan Strickland’s touching was offensive because it offended a reasonable sense of

                    6   personal dignity.

                    7             68.    It reasonably appeared to Masai Ujiri that Alan Strickland was about to carry out the

                    8   threat.

                    9             69.    Masai Ujiri did not consent to Alan Strickland’s conduct.

                10                70.    Masai Ujiri was harmed in that Alan Strickland’s conduct was a substantial factor in

                11      causing Ujiri’s harm.

                12                71.    Masai Ujiri seeks nominal damages against Alan Strickland.

                13                WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                14                                            THIRD COUNTERCLAIM

                15                                                       Battery

                16                                       (Masai Ujiri against Alan Strickland)

                17                72.    Counterclaimant repeats and re-alleges each and every allegation in this Counterclaim

                18      with the same force and effect as if fully set forth herein.

                19                73.    Alan Strickland touched Masai Ujiri with the intent to harm or offend him.

                20                74.    Masai Ujiri did not consent to the touching.

                21                75.    Masai Ujiri was offended by Alan Strickland’s conduct.

                22                76.    A reasonable person in Masai Ujiri’s situation would have been offended by the

                23      touching.

                24                77.    Masai Ujiri seeks nominal damages against Alan Strickland.

                25                WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                26

                27      ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        30
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 37 of 108



                    1                                       FOURTH COUNTERCLAIM

                    2                                Intentional Infliction of Emotional Distress

                    3                                   (Masai Ujiri against Alan Strickland)

                    4           78.    Counterclaimant repeats and re-alleges each and every allegation of this Counterclaim

                    5   with the same force and effect as if fully set forth herein.

                    6           79.    Alan Strickland’s conduct was outrageous and intended to cause Masai Ujiri

                    7   emotional distress.

                    8           80.    Masai Ujiri suffered emotional distress; and

                    9           81.    Alan Strickland’s conduct was a substantial factor in causing Masai Ujiri’s emotional

                10      distress.

                11              82.    In the conduct described above, Alan Strickland acted willfully, wantonly,

                12      maliciously, oppressively, and with conscious disregard and deliberate indifference for Masai Ujiri’s

                13      rights and is therefore liable for punitive damages. Accordingly, Masai Ujiri seeks nominal and

                14      punitive damages against Alan Strickland.

                15              WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27      ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       31
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 38 of 108



                    1                         PRAYER FOR RELIEF ON COUNTERCLAIMS

                    2         WHEREFORE, Counterclaimant Masai Ujiri prays for relief, as follows:

                    3                1.      For nominal damages according to proof;

                    4                2.      For punitive damages in a sum according to proof;

                    5                4.      For reasonable attorney’s fees pursuant to 42 U.S.C. section 1988;

                    6                5.      For cost of suit herein incurred; and

                    7                6.      For such other and further relief as the Court deems just and proper.

                    8

                    9   Dated: August 18, 2020              COTCHETT, PITRE & McCARTHY, LLP

                10

                11                                          By:     /s/ Joseph W. Cotchett
                12                                                  JOSEPH W. COTCHETT
                                                                    EMANUEL B. TOWNSEND
                13                                                  TAMARAH P. PREVOST

                14                                                  Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                                                                    and Maple Leaf Sports & Entertainment
                15

                16
                                           DEMAND FOR JURY TRIAL ON COUNTERCLAIMS
                17
                              Counterclaimant Masai Ujiri hereby demands a jury trial in this action.
                18

                19
                        Dated: August 18, 2020              COTCHETT, PITRE & McCARTHY, LLP
                20

                21
                                                            By:     /s/ Joseph W. Cotchett
                22
                                                                    JOSEPH W. COTCHETT
                23                                                  EMANUEL B. TOWNSEND
                                                                    TAMARAH P. PREVOST
                24
                                                                    Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                25                                                  and Maple Leaf Sports & Entertainment
                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                   32
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 39 of 108




                EXHIBIT 1
   Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 40 of 108




The body camera footage and Oracle Arena
security footage can be accessed using the
following link:

https://cpmlegal.sharefile.com/d-s8f21d1caa55424ab
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 41 of 108




                EXHIBIT 2
                                 Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 42 of 108




                             1   JOSEPH W. COTCHETT (SBN 36324)
                                 jcotchett@cpmlegal.com
                             2    EMANUEL 8. TOWNSEND (SBN 305373)
                                 etownsend@cpmlegal.com
                             3   TAMARAH PREVOST (SBN 313422)
                                 tprevost@cpmlegal.com
                             4    COTCHETT, PITRE & McCARTHY, LLP
                                  840 Malcolm Road
                             5    Burlingame, CA 94010
                                  Telephone: (650) 697-6000
                             6    Facsimile:   (650) 697-0577

                             7    Counsel for Dofendants Masai Ujiri, Toronto
                                  Raptors, and Maple Leof Sports & Entertainment
                             8

                             9
                                                                UNITED STATES DISTRICT COURT
                         10
                                                           NORTHERN DISTRICT OF CALIFORNIA
                         11

                                                                      OAKLAND DIVISION
                         12


                         13       ALAN STRICKLAND, an individual; and              Case No. 4:20-cv-000981 -YGR
                                  KELLY STRICKLAND, an individual,
                         14

                                                        Plaintiffs'
                                                                                   DECLARATION OF GRHG WIENHR
                         15
                                                  V.

                         16
                                  1. MASAI UJIRI, an individual;
                         17

                                  2. TORONTO RAPTORS, a business entity;
                         18


                         19
                                  3. MAPLE LEAF SPORTS &
                                     ENTERTAINMENT, a business entity;
                        20
                                  4. NATIONAL BASKETBALL
                        21           ASSOCIATION, INC.; and DOES I
                                     through loo, inclusive
                        22

                         23                             Defendants.

                         24

                         25

                         26

                         27

                         28
           ®
  LAW OFFICES
CoTci ]i.:.ri. , Prl`RI: &
 McCMl`Hy, LLP
                                  DECLARATION OF GREG WIENHR; Case No. 4:20-cv-000981 -YGR
                                 Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 43 of 108




                             1   I, Greg Wiener, hereby declare:

                             2          I.       The statements made herein are of my own personal knowledge and if called upon to

                             3   testify thereto I could and would do so competently.

                             4          2.       On June l3, 2019 I attended Game 6 of the NBA Finals at oracle Arena in oakland,

                             5   California. When the game ended, I witnessed an altercation between Deputy Strickland and Masai

                             6   Ujiri. I witnessed the altercation between Deputy Strickland and Mr. Ujiri from no more than two

                             7   feet away. I was standing up when I witnessed the altercation.

                             8          3.        I witnessed Deputy strickland put out his arm and touch Mr. Ujiri. I witnessed Mr.

                             9   Ujiri then brush Deputy Strickland's arm away. I witnessed Deputy Strickland then push Mr. Ujiri in

                        10       the chest and Mr. Ujiri subsequently push Deputy Strickland in the chest with two hands. When Mr.

                        11       Ujiri pushed Deputy Strickland, I saw that Mr. Ujiri's hands landed squarely on Deputy Strickland's

                        12       chest. Deputy Strickland did not fall to the ground during the altercation.

                        13              4.       After the altercation, Deputy strickland resumed his post to my immediate left-hand

                        14       side and did not appear to be injured.

                        15              I declare under penalty of perjury that the foregoing is true and correct. Executed this Ninth

                        16       day of June, 2020, in Alamo, California.

                        17


                        18


                                                                                        '
                        19                                                                  REG WIENER

                        20

                        21


                        22

                        23

                        24

                        25

                        26

                        27

                        28
          ®
  LAW OFFICES
C()1 cl il.,iT, Prl`RI.. &
 MCC`^RTIIy, LLP
                                  DECLARATION 0F GREG WIENER; Case No. 4:20-cv-000981 -YGR
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 44 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 45 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 46 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 47 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 48 of 108




                EXHIBIT 3
           Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 49 of 108


 1   JAMES P. FOX, DISTRICT ATTORNEY
     County of San Mateo, State of California
2    State Bar No. 45169
     400 County Center, 3rd Floor
3    Redwood City, California 94063
     By: Kathryn Alberti, Deputy
     Telephone: (650) 363-4636
4    Attorney for Plaintiff
 5

6
                             IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7
                                      IN AND FOR THE COUNTY OF SAN MA TEO
 8
     THE PEOPLE OF THE STATE OF CALIFORNIA
                                                                                      No. SF342044A
 9                                                      Plaintiff,
     v.                                                                          FELONY COMPLAINT
10
     ALAN FRANCIS STRICKLAND
11   3344 COUNTRYSIDE DRIVE
     SAN MA TEO, CA 94403
12
                                                      Defendant.
13

14
             I,   the undersigned, say, on information and belief, that in the County of San Mateo, State of California:

             COUNT I: VIOLATION OF SECTION SS0(a)( 1) PENAL CODE, CALIFORNIA:
15
     On or about March 31, 1994, in the County of San Mateo, State of California, the crime of Presenting A false
16
     Or Fraudulent Claim For Payment Of Loss, in violation of Penal Code section SS0(a)( I), a Felony, was
17
     committed in that ALAN FRANCIS STRICKLAND did aid, abet, solicit, conspire with another and did
18
     knowingly present and cause to be presented a false and fraudulent claim for the payment of a loss and injury,
19
     including payment of a loss under a contract of insurance.
20
     Dated: October 21, 2005
21

22                                                       JAMES P. FOX, District Attorney

23

24

25
                                                         By:-----------
                                                              Kathryn Alberti, Deputy
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 50 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 51 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 52 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 53 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 54 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 55 of 108
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 56 of 108



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   EMANUEL B. TOWNSEND (SBN 305373)
                        etownsend@cpmlegal.com
                    3   TAMARAH P. PREVOST (SBN 313422)
                        tprevost@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        840 Malcolm Road
                    5   Burlingame, CA 94010
                        Telephone: (650) 697-6000
                    6   Facsimile: (650) 697-0577
                    7   Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                        and Maple Leaf Sports & Entertainment
                    8

                    9
                10                                 UNITED STATES DISTRICT COURT

                11                              NORTHERN DISTRICT OF CALIFORNIA

                12                                          OAKLAND DIVISION

                13      ALAN STRICKLAND, an individual; and                 Case No. 4:20-cv-000981-YGR
                        KELLY STRICKLAND, an individual,
                14
                                             Plaintiffs,                    DEFENDANTS MASAI UJIRI,
                15                                                          TORONTO RAPTORS, AND
                                        v.
                                                                            MAPLE LEAF SPORTS &
                16
                        1. MASAI UJIRI, an individual;                      ENTERTAINMENT’S AMENDED
                17      2. TORONTO RAPTORS, a business entity;              JOINT ANSWER AND
                        3. MAPLE LEAF SPORTS &                              COUNTERCLAIM OF UJIRI
                18
                           ENTERTAINMENT, a business entity;
                        4. NATIONAL BASKETBALL                              DEMAND FOR JURY TRIAL
                19
                           ASSOCIATION, INC.; and DOES 1
                20         through 100, inclusive

                21                           Defendants.
                22

                23      MASAI UJIRI, an individual,

                24                           Defendant/Counterclaimant,

                25                      v.
                26      ALAN STRICKLAND, an individual,
                27
                                             Plaintiff/Counterdefendant.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES            ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM OF UJIRI;
COTCHETT, PITRE &
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR
                             Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 57 of 108



                    1                                                         TABLE OF CONTENTS

                    2                                                                                                                                            Page No.

                    3   DEFENDANTS’ JOINT ANSWER
                    4   I.       DEFENDANTS’ INTRODUCTORY STATEMENT ........................................................... 1
                    5   II.      PLAINTIFFS’ COMPLAINT ................................................................................................. 2
                    6            PARTIES .................................................................................................................................... 2
                    7            JURISDICITON AND VENUE ................................................................................................. 3
                    8            FACTS COMMON TO ALL CAUSES OF ACTION ............................................................... 3
                    9   III.     CAUSES OF ACTION ............................................................................................................. 5
                10               FIRST CAUSE OF ACTION ..................................................................................................... 5
                11               SECOND CAUSE OF ACTION ................................................................................................ 6
                12               THIRD CAUSE OF ACTION .................................................................................................... 7
                13               FOURTH CAUSE OF ACTION ................................................................................................ 8
                14               FIFTH CAUSE OF ACTION ..................................................................................................... 9
                15               SIXTH CAUSE OF ACTION .................................................................................................... 9
                16               PRAYER FOR RELIEF ........................................................................................................... 10
                17      IV.      DEFENDANTS’ AFFIRMATIVE DEFENSES .................................................................. 10
                18               FIRST AFFIRMATIVE DEFENSE ......................................................................................... 10
                19               SECOND AFFIRMATIVE DEFENSE .................................................................................... 10
                20               THIRD AFFIRMATIVE DEFENSE ........................................................................................ 11
                21               FOURTH AFFIRMATIVE DEFENSE .................................................................................... 11
                22               FIFTH AFFIRMATIVE DEFENSE ......................................................................................... 11
                23               SIXTH AFFIRMATIVE DEFENSE ........................................................................................ 11
                24               SEVENTH AFFIRMATIVE DEFENSE.................................................................................. 11
                25               EIGHTH AFFIRMATIVE DEFENSE ..................................................................................... 11
                26               NINTH AFFIRMATIVE DEFENSE ....................................................................................... 12
                27               TENTH AFFIRMATIVE DEFENSE ....................................................................................... 12
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                                                       i
                             Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 58 of 108



                    1             ELEVENTH AFFIRMATIVE DEFENSE ............................................................................... 12

                    2             ADDITIONAL DEFENSES ..................................................................................................... 12

                    3   V.        DEFENDANTS’ PRAYER FOR RELIEF ........................................................................... 13

                    4   DEMAND FOR JURY TRIAL.......................................................................................................... 13

                    5   COUNTERCLAIMS .......................................................................................................................... 14

                    6
                        DEFENDANTS' COUNTERCLAIMS
                    7
                        I.        INTRODUCTION .................................................................................................................. 14
                    8
                        II.       JURISDICTION AND VENUE............................................................................................. 15
                    9
                        III.      PARTIES ................................................................................................................................. 15
                10
                        IV.       FACTUAL ALLEGATIONS ................................................................................................. 15
                11
                                  A.         The 11-Second Encounter............................................................................................. 16
                12
                                  B.         Deputy Strickland Falsifies the Encounter and Attempts to Portray Mr. Ujiri as the
                13                           Initial Aggressor and an Inherently Violent Individual ................................................ 18

                14                           1.         Strickland’s Description of the Encounter Has Already Been Refuted by
                                                        Testimonial, Video, and Documentary Evidence ............................................. 18
                15
                                             2.         Mr. Strickland Has a History of Committing Fraud ......................................... 26
                16
                                             3.         Sergeant Ray Kelly Pushes Strickland’s False Narrative ................................. 26
                17
                        VI.       COUNTERCLAIMS .............................................................................................................. 28
                18
                                  FIRST COUNTERCLAIM
                19                      Fourth Amendment—Excessive Force
                                        (42 U.S.C. § 1983)
                20                      (Masai Ujiri against Alan Strickland) ........................................................................... 28

                21                SECOND COUNTERCLAIM
                                       Assault
                22                     (Masai Ujiri against Alan Strickland) ........................................................................... 29

                23                THIRD COUNTERCLAIM
                                       Battery
                24                     (Masai Ujiri against Alan Strickland) ........................................................................... 30

                25                FOURTH COUNTERCLAIM
                                       Intentional Infliction of Emotional Distress
                26                     (Masai Ujiri against Alan Strickland) ........................................................................... 31

                27      PRAYER FOR RELIEF ON COUNTERCLAIMS ........................................................................ 32

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                                                     ii
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 59 of 108



                    1   DEMAND FOR JURY TRIAL ON COUNTERCLAIMS.............................................................. 32

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       iii
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 60 of 108



                    1          Defendants Masai Ujiri, Toronto Raptors, and Maple Leaf Sports & Entertainment (collectively

                    2   referred to herein as “Defendants”) by and through their undersigned counsel, in response to the

                    3   Complaint of Alan Strickland and Kelly Strickland (“Plaintiffs”) answer Plaintiffs’ Complaint

                    4   (“Complaint”) as follows:

                    5                    I.         DEFENDANTS’ INTRODUCTORY STATEMENT
                    6          1.     Masai Ujiri is President of Basketball Operations (“President”) for the Toronto Raptors

                    7   (“Raptors”). On June 13, 2019, the Raptors defeated the Golden State Warriors in Game 6 of the

                    8   National Basketball Association (“NBA”) Finals, at Oracle Arena in Oakland, California. By winning

                    9   Game 6, the Raptors were crowned NBA champions.

                10             2.     When an NBA team wins the championship, it is customary for NBA executives, like

                11      Mr. Ujiri, to join their team on the court to accept the championship trophy from the Commissioner of

                12      the NBA and to give a live on-camera interview. On June 13, 2019, Mr. Ujiri watched the game’s final

                13      moments from the tunnel that leads to the players’ locker room at Oracle Arena. He then walked from

                14      the tunnel out to the arena floor where he met and embraced his wife who was sitting in the section

                15      reserved for the Raptors’ family and friends. After embracing his wife, Mr. Ujiri then proceeded

                16      towards the court where he expected to meet the Raptors’ players and coaches.

                17             3.      As Mr. Ujiri attempted to make his way onto the court to join his team and fulfill his

                18      duties as Raptors’ President, he encountered Plaintiff Alan Strickland. Mr. Strickland was working as

                19      a security guard at the game. As Mr. Ujiri attempted to enter the court, Mr. Strickland assaulted him,

                20      forcefully shoving him back once and then twice. Mr. Ujiri then shoved Mr. Strickland in the chest.

                21      Other than the shoves, the two men did not have any further physical contact with each other. The

                22      entire encounter between Mr. Strickland and Mr. Ujiri was brief. Mr. Ujiri was eventually escorted to

                23      the court where he joined his team, accepted the championship trophy, and gave a live on camera

                24      interview.

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       1
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 61 of 108



                    1                                II.         PLAINTIFFS’ COMPLAINT

                    2                                                  PARTIES

                    3          6.      Answering the allegations contained in Paragraph 1 of the Complaint, Defendants lack

                    4   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    5   and on that basis deny each and every allegation contained therein.

                    6          7.      Answering the allegations contained in Paragraph 2 of the Complaint, Defendants lack

                    7   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    8   and on that basis deny each and every allegation contained therein.

                    9          8.      Answering the allegations contained in Paragraph 3 of the Complaint, Defendants admit

                10      that Masai Ujiri is an individual adult and natural person residing in Toronto, Canada.

                11             9.      Answering the allegations contained in Paragraph 4 of the Complaint, Defendants admit

                12      the Toronto Raptors are a business entity. Defendants further admit the Toronto Raptors has its

                13      principal place of business in Canada.

                14             10.     Answering the allegations contained in Paragraph 5 of the Complaint, Defendants admit

                15      Maple Leaf Sports & Entertainment is a business entity. Defendants further admit Maple Leaf Sports

                16      & Entertainment has its principal place of business in Canada.

                17             11.     Answering the allegations contained in Paragraph 6 of the Complaint, Defendants admit

                18      the National Basketball Association is a membership association that operates a professional basketball

                19      league consisting of thirty members and their member teams, with its principal place of business in

                20      New York, New York.

                21             12.     Answering the allegations contained in Paragraph 7 of the Complaint, Defendants lack

                22      sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                23      and on that basis deny each and every allegation contained therein.

                24             13.     Answering the allegations contained in Paragraph 8 of the Complaint, Defendants deny

                25      each and every allegation contained therein.

                26             14.     Answering the allegations contained in Paragraph 9 of the Complaint, Defendants deny

                27      each and every allegation contained therein.

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           2
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 62 of 108



                    1              15.   Answering the allegations contained in Paragraph 10 of the Complaint, Defendants deny

                    2   each and every allegation contained therein.

                    3                                      JURISDICITON AND VENUE

                    4              16.   Answering the allegations contained in Paragraph 11 of the Complaint, Defendants deny

                    5   the amount in controversy exceeds the value of $75,000.00. Defendants further aver they did not cause

                    6   any injury or damage to Plaintiffs, and therefore, the amount in controversy is zero.

                    7              17.   Answering the allegations contained in Paragraph 12 of the Complaint, Defendants deny

                    8   the Northern District of California is the proper venue for this matter because the amount in controversy

                    9   is zero.

                10                              FACTS COMMON TO ALL CAUSES OF ACTION

                11                 18.   Answering the allegations contained in Paragraph 13 of the Complaint, Defendants

                12      incorporate by reference their answers to Paragraphs 1 through 12, inclusive, as though fully set forth

                13      herein.

                14                 19.   Answering the allegations contained in Paragraph 14 of the Complaint, Defendants deny

                15      each and every allegation contained therein.

                16                 20.   Answering the allegations contained in Paragraph 15 of the Complaint, Defendants deny

                17      Plaintiffs sustained any personal injuries or damages arising from an incident involving Plaintiff Alan

                18      Strickland and any of the Defendants named in the Complaint. Defendants admit Masai Ujiri

                19      encountered Plaintiff Alan Strickland at or around 9:00 P.M. on June 13, 2019 at Oracle Arena in

                20      Oakland, California.

                21                 21.   Answering the allegations contained in Paragraph 16 of the Complaint, Defendants lack

                22      sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                23      and on that basis deny each and every allegation contained therein.

                24                 22.   Answering the allegations contained in Paragraph 17 of the Complaint, Defendants lack

                25      sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                26      and on that basis deny each and every allegation contained therein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           3
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 63 of 108



                    1          23.     Answering the allegations contained in Paragraph 18 of the Complaint, Defendants lack

                    2   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    3   and on that basis deny each and every allegation contained therein.

                    4          24.     Answering the allegations contained in Paragraph 19 of the Complaint, Defendants lack

                    5   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    6   and on that basis deny each and every allegation contained therein.

                    7          25.     Answering the allegations contained in Paragraph 20 of the Complaint, Defendants

                    8   admit Masai Ujiri was wearing a suit and necktie when he encountered Plaintiff Alan Strickland on

                    9   June 13, 2019 at Oracle Arena. Defendants lack sufficient knowledge or information to form a belief

                10      as to the truth of the remaining allegations in Paragraph 20.

                11             26.     Answering the allegations contained in Paragraph 21 of the Complaint, Defendants deny

                12      each and every allegation contained therein.

                13             27.     Answering the allegations contained in Paragraph 22 of the Complaint, Defendants deny

                14      each and every allegation contained therein.

                15             28.     Answering the allegations contained in Paragraph 23 of the Complaint, Defendants deny

                16      each and every allegation contained therein.

                17             29.     Answering the allegations contained in Paragraph 24 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19             30.     Answering the allegations contained in Paragraph 25 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21             31.     Answering the allegations contained in Paragraph 26 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23             32.     Answering the allegations contained in Paragraph 27 of the Complaint, Defendants deny

                24      each and every allegation contained therein.

                25             33.     Answering the allegations contained in Paragraph 28 of the Complaint, Defendants deny

                26      each and every allegation contained therein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           4
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 64 of 108



                    1             34.   Answering the allegations contained in Paragraph 29 of the Complaint, Defendants deny

                    2   each and every allegation contained therein.

                    3             35.   Answering the allegations contained in Paragraph 30 of the Complaint, Defendants lack

                    4   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    5   and on that basis deny each and every allegation contained therein.

                    6             36.   Answering the allegations contained in Paragraph 31 of the Complaint, Defendants deny

                    7   each and every allegation contained therein.

                    8                                   III.        CAUSES OF ACTION
                    9                                          FIRST CAUSE OF ACTION

                10                       (Assault — Plaintiff ALAN STRICKLAND Against All Defendants,

                11                                          Including DOES 1 through 100)

                12                37.   Answering the allegations contained in Paragraph 32 of the Complaint, Defendants

                13      incorporate by reference their answers to Paragraphs 1 through 31, inclusive, as though fully set forth

                14      herein.

                15                38.   Answering the allegations contained in Paragraph 33 of the Complaint, Defendants

                16      deny each and every allegation contained therein.

                17                39.   Answering the allegations contained in Paragraph 34 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19                40.   Answering the allegations contained in Paragraph 35 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21                41.   Answering the allegations contained in Paragraph 36 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23                42.   Answering the allegations contained in Paragraph 37 of the Complaint, Defendants deny

                24      each and every allegation contained therein.

                25                43.   Answering the allegations contained in Paragraph 38 of the Complaint, Defendants deny

                26      each and every allegation contained therein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           5
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 65 of 108



                    1             44.   Answering the allegations contained in Paragraph 39 of the Complaint, Defendants deny

                    2   each and every allegation contained therein.

                    3                                     SECOND CAUSE OF ACTION

                    4                    (Battery — Plaintiff ALAN STRICKLAND Against All Defendants,

                    5                                      Including DOES 1 through 100)

                    6             45.   Answering the allegations contained in Paragraph 40 of the Complaint, Defendants

                    7   incorporate by reference their answers to Paragraphs 1 through 39, inclusive, as though fully set forth

                    8   herein.

                    9             46.   Answering the allegations contained in Paragraph 41 of the Complaint, Defendants

                10      deny each and every allegation contained therein.

                11                47.   Answering the allegations contained in Paragraph 42 of the Complaint, Defendants deny

                12      each and every allegation contained therein.

                13                48.   Answering the allegations contained in Paragraph 43 of the Complaint, Defendants deny

                14      each and every allegation contained therein.

                15                49.   Answering the allegations contained in Paragraph 44 of the Complaint, Defendants deny

                16      each and every allegation contained therein.

                17                50.   Answering the allegations contained in Paragraph 45 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19                51.   Answering the allegations contained in Paragraph 46 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21                52.   Answering the allegations contained in Paragraph 47 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23

                24

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        6
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 66 of 108



                    1                                      THIRD CAUSE OF ACTION

                    2         (Intentional Infliction of Emotional Distress — Plaintiff ALAN STRICKLAND Against All

                    3                                                  Defendants,

                    4                                     Including DOES 1 through 100)

                    5             53.   Answering the allegations contained in Paragraph 48 of the Complaint, Defendants

                    6   incorporate by reference their answers to Paragraphs 1 through 47, inclusive, as though fully set forth

                    7   herein.

                    8             54.   Answering the allegations contained in Paragraph 49 of the Complaint, Defendants deny

                    9   each and every allegation contained therein.

                10                55.   Answering the allegations contained in Paragraph 50 of the Complaint, Defendants deny

                11      each and every allegation contained therein.

                12                56.   Answering the allegations contained in Paragraph 51 of the Complaint, Defendants deny

                13      each and every allegation contained therein.

                14                57.   Answering the allegations contained in Paragraph 52 of the Complaint, Defendants deny

                15      each and every allegation contained therein.

                16                58.   Answering the allegations contained in Paragraph 53 of the Complaint, Defendants deny

                17      each and every allegation contained therein.

                18                59.   Answering the allegations contained in Paragraph 54 of the Complaint, Defendants deny

                19      each and every allegation contained therein.

                20                60.   Answering the allegations contained in Paragraph 55 of the Complaint, Defendants deny

                21      each and every allegation contained therein.

                22                61.   Answering the allegations contained in Paragraph 56 of the Complaint, Defendants deny

                23      each and every allegation contained therein.

                24                62.   Answering the allegations contained in Paragraph 57 of the Complaint, Defendants deny

                25      each and every allegation contained therein.

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        7
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 67 of 108



                    1                                     FOURTH CAUSE OF ACTION

                    2                   (Negligence — Plaintiff ALAN STRICKLAND Against MASAI UJIRI,

                    3                                      Including DOES 1 through 100)

                    4             63.   Answering the allegations contained in Paragraph 58 of the Complaint, Defendants

                    5   incorporate by reference their answers to Paragraphs 1 through 57, inclusive, as though fully set forth

                    6   herein.

                    7             64.   Answering the allegations contained in Paragraph 59 of the Complaint, Defendants

                    8   deny each and every allegation contained therein.

                    9             65.   Answering the allegations contained in Paragraph 60 of the Complaint, Defendants deny

                10      each and every allegation contained therein.

                11                66.   Answering the allegations contained in Paragraph 61 of the Complaint, Defendants deny

                12      each and every allegation contained therein.

                13                67.   Answering the allegations contained in Paragraph 62 of the Complaint, Defendants deny

                14      each and every allegation contained therein.

                15                68.   Answering the allegations contained in Paragraph 63 of the Complaint, Defendants deny

                16      each and every allegation contained therein.

                17                69.   Answering the allegations contained in Paragraph 64 of the Complaint, Defendants deny

                18      each and every allegation contained therein.

                19                70.   Answering the allegations contained in Paragraph 65 of the Complaint, Defendants deny

                20      each and every allegation contained therein.

                21                71.   Answering the allegations contained in Paragraph 66 of the Complaint, Defendants deny

                22      each and every allegation contained therein.

                23

                24

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        8
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 68 of 108



                    1                                       FIFTH CAUSE OF ACTION

                    2     (Negligence — Plaintiff ALAN STRICKLAND Against MASAI UJIRI, TORONTO RAPTORS,

                    3    MAPLE LEAF SPORTS & ENTERTAINMENT, NATIONAL BASKETBALL ASSOCIATION,

                    4                                    INC., Including DOES 1 through 100)

                    5             72.    Answering the allegations contained in Paragraph 67 of the Complaint, Defendants

                    6   incorporate by reference their answers to Paragraphs 1 through 66, inclusive, as though fully set forth

                    7   herein.

                    8             73.    Answering the allegations contained in Paragraph 68 of the Complaint, Defendants

                    9   deny each and every allegation contained therein.

                10                74.    Answering the allegations contained in Paragraph 69 of the Complaint, Defendants deny

                11      each and every allegation contained therein.

                12                75.    Answering the allegations contained in Paragraph 70 of the Complaint, Defendants deny

                13      each and every allegation contained therein.

                14                76.    Answering the allegations contained in Paragraph 71 of the Complaint, Defendants deny

                15      each and every allegation contained therein.

                16                77.    Answering the allegations contained in Paragraph 72 of the Complaint, Defendants deny

                17      each and every allegation contained therein.

                18                78.    Answering the allegations contained in Paragraph 73 of the Complaint, Defendants deny

                19      each and every allegation contained therein.

                20                79.    Answering the allegations contained in Paragraph 74 of the Complaint, Defendants deny

                21      each and every allegation contained therein.

                22                                          SIXTH CAUSE OF ACTION

                23                      (Loss of Consortium — Plaintiff KELLY STRICKLAND Against All Defendants,

                24                                              Including DOES 1 through 100)

                25                80.    Answering the allegations contained in Paragraph 75 of the Complaint, Defendants

                26      incorporate by reference their answers to Paragraphs 1 through 74, inclusive, as though fully set forth

                27      herein.

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        9
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 69 of 108



                    1           81.     Answering the allegations contained in Paragraph 76 of the Complaint, Defendants lack

                    2   sufficient knowledge or information to form a belief as to the truth of the allegations contained therein,

                    3   and on that basis deny each and every allegation contained therein.

                    4           82.     Answering the allegations contained in Paragraph 77 of the Complaint, Defendants deny

                    5   each and every allegation contained therein.

                    6                                            PRAYER FOR RELIEF

                    7           83.     Answering the allegations contained in Paragraph 78 of the Complaint, Defendants deny

                    8   Plaintiffs are entitled to any relief sought in their prayer for relief.

                    9           84.     To the extent not expressly admitted, denied, or qualified above, Defendants deny each

                10      and every remaining allegation of Plaintiffs’ Complaint.

                11                          IV.         DEFENDANTS’ AFFIRMATIVE DEFENSES
                12              By alleging the Affirmative Defenses set forth below, Defendants do not agree or concede they

                13      bear the burden of proof or the burden of persuasion on any of these issues, whether in whole or in part.

                14      For their Affirmative Defenses to the Complaint, Defendants allege as follows:

                15                                        FIRST AFFIRMATIVE DEFENSE

                16                                              (Failure to State a Claim)

                17              Plaintiffs’ Complaint, on one or more claims for relief set forth therein, fails to state a claim

                18      upon which relief can be granted.

                19                                       SECOND AFFIRMATIVE DEFENSE

                20                                       (Lack of Subject Matter Jurisdiction)

                21              The claims made in the Complaint are barred, in whole or in part, because the Court lacks

                22      subject matter jurisdiction over Plaintiffs’ claims. Defendants have not caused Plaintiff any injury and

                23      therefore Plaintiffs cannot establish the amount in controversy exceeds $75,000.00 as required to

                24      establish subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          10
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 70 of 108



                    1                                   THIRD AFFIRMATIVE DEFENSE

                    2                                                 (Self Defense)

                    3          The claims made in the Complaint are barred, in whole or in part, because Defendant Masai

                    4   Ujiri was acting in self-defense when he made physical contact with Plaintiff Alan Strickland and

                    5   therefore Defendants are not responsible for Plaintiffs’ alleged harm.

                    6                                  FOURTH AFFIRMATIVE DEFENSE

                    7                                      (Primary Assumption of Risk)

                    8          The claims made in the Complaint are barred, in whole or in part, because Plaintiff Alan

                    9   Strickland’s alleged injuries arose from a risk inherent in the occupation of security guard.

                10                                      FIFTH AFFIRMATIVE DEFENSE

                11                                               (Comparative Fault)

                12             The claims made in the Complaint are barred, in whole or in part, because Plaintiff Alan

                13      Strickland’s own negligence contributed to his alleged harm.

                14                                      SIXTH AFFIRMATIVE DEFENSE

                15                                                      (Waiver)

                16             The claims made in the Complaint are barred, in whole or in part, because Plaintiffs have

                17      waived their right, if any, to pursue the claims in the Complaint, and each purported cause of action

                18      contained therein, by reason of Plaintiffs’ own actions and course of conduct.

                19                                    SEVENTH AFFIRMATIVE DEFENSE

                20                                               (Failure to Mitigate)

                21             The claims made in the Complaint are barred, in whole or in part, because of Plaintiffs’ failure

                22      to mitigate damages, if such damages exist.

                23                                     EIGHTH AFFIRMATIVE DEFENSE

                24                                                (Acts of Plaintiff)

                25             The damages, if any, that were allegedly sustained by Plaintiffs as a result of the acts

                26      complained of in the Complaint were caused in whole or in part or were contributed to by reason of the

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       11
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 71 of 108



                    1   acts, omissions, negligence, and/or intentional misconduct of Plaintiffs, its agents, predecessors, and/or

                    2   related entities.

                    3                                   NINTH AFFIRMATIVE DEFENSE

                    4                                               (No Causation)

                    5            The claims made in the Complaint are barred, in whole or in part, because Plaintiffs’ damages,

                    6   if any, were not caused by Defendants.

                    7                                   TENTH AFFIRMATIVE DEFENSE

                    8                                                (No Damage)

                    9            Without admitting that the Complaint states a claim, there has been no damage in any amount,

                10      manner or at all by reason of any act alleged against Defendants in the Complaint, and the relief prayed

                11      for in the Complaint therefore cannot be granted.

                12                                    ELEVENTH AFFIRMATIVE DEFENSE

                13                                                 (Unclean Hands)

                14               The claims made in the Complaint are barred, in whole or in part, by the doctrine of unclean

                15      hands.

                16                                           ADDITIONAL DEFENSES

                17               Defendants reserve the right to assert additional defenses based on information learned or

                18      obtained during discovery.

                19

                20

                21

                22

                23

                24

                25

                26

                27      ///

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          12
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 72 of 108



                    1                        V.        DEFENDANTS’ PRAYER FOR RELIEF

                    2         WHEREFORE, Defendants pray this Court enter judgment as follows:

                    3         1.     That Plaintiffs take nothing by their Complaint;

                    4         2.     For judgment in favor of Defendants; and

                    5         4.     For such other and further relief as this Court deems just and proper; including

                    6                costs and any other monies to which Defendants are entitled.

                    7

                    8   Dated: August 19, 2020              COTCHETT, PITRE & McCARTHY, LLP

                    9                                       By:     /s/ Joseph W. Cotchett
                                                                    JOSEPH W. COTCHETT
                10
                                                                    EMANUEL B. TOWNSEND
                11                                                  TAMARAH P. PREVOST

                12                                                  Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                                                                    and Maple Leaf Sports & Entertainment
                13

                14

                15
                                                         DEMAND FOR JURY TRIAL
                16
                              Defendants demand trial by jury on all issues so triable.
                17

                18
                        Dated: August 19, 2020              COTCHETT, PITRE & McCARTHY, LLP
                19
                                                            By:     /s/ Joseph W. Cotchett
                20                                                  JOSEPH W. COTCHETT
                                                                    EMANUEL B. TOWNSEND
                21
                                                                    TAMARAH P. PREVOST
                22
                                                                    Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                23                                                  and Maple Leaf Sports & Entertainment

                24

                25

                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                     13
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 73 of 108



                    1                                                COUNTERCLAIMS

                    2   I.      INTRODUCTION

                    3           1.       Alameda County Sheriff’s deputy Alan Strickland is perpetrating a fraud against Masai

                    4   Ujiri, the Toronto Raptors, the NBA, and the California Division of Workers’ Compensation by falsely

                    5   claiming he was injured during a brief encounter with Toronto Raptors’ President, Masai Ujiri, after

                    6   Game 6 of the NBA Finals. There is, however, no objective evidence to support Mr. Strickland’s

                    7   alleged injuries and video evidence, including footage from Mr. Strickland’s body camera, 1 shows Mr.

                    8   Strickland subjected Mr. Ujiri to an unprovoked and unnecessary use of excessive force.

                    9           2.       In fact, Mr. Strickland’s version of the 11 second encounter he had with Mr. Ujiri

                10      after Game 6 is, in all material respects, a complete fabrication. Sadly, Mr. Strickland’s dishonest

                11      account of the encounter is a narrative that has become somewhat familiar: a law enforcement officer

                12      using their position, engages in unjustified violence against a peaceful individual, then lies about the

                13      encounter by characterizing the victim as the aggressor. To be sure, the great majority of law

                14      enforcement officers do not conduct themselves in this way. Mr. Strickland, however, has chosen

                15      dishonesty over integrity. Motivated by greed (and perhaps revenge), Mr. Strickland continues to lie

                16      about his encounter with Mr. Ujiri in an attempt to support his frivolous lawsuit.

                17              3.       In this case, Mr. Strickland has not only falsified facts relating to nearly every aspect

                18      of the encounter, he has also falsely alleged that Mr. Ujiri has a stereotypical “predisposition and

                19      propensity for physical violence.” Mr. Strickland has promulgated disparaging and dehumanizing

                20      lies about Mr. Ujiri’s character in an attempt to justify Mr. Strickland’s wrongdoing. As discussed

                21      below, however, video footage and a number of eyewitness accounts establish that Mr. Ujiri was the

                22      victim of Mr. Strickland’s intentional conduct and that Mr. Strickland used unnecessary violence and

                23      profanity to escalate what should have been a peaceful encounter.

                24              4.       Mr. Strickland has brought a frivolous lawsuit against Mr. Ujiri, the Toronto Raptors,

                25      and the NBA claiming he was permanently injured when Mr. Ujiri “punched” him in the face. This

                26      is a lie. There is no objective medical evidence or other evidence that supports Mr. Strickland’s

                27
                        1
                         Footage from Mr. Strickland’s Body Camera and the Oracle Arena security footage are attached hereto as Exhibit 1
                28      (https://cpmlegal.sharefile.com/d-s8f21d1caa55424ab).
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                    14
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 74 of 108



                    1   claim that Mr. Ujiri punched him in the face. Additionally, three (3) eyewitnesses, all of whom were

                    2   within mere feet of the encounter, and who can be seen in Mr. Strickland’s body camera footage,

                    3   have declared under penalty of perjury that Mr. Ujiri did not punch or even touch Mr. Strickland’s

                    4   face during the encounter.

                    5          5.      The fraudulent claims Mr. Strickland seeks to levy against Mr. Ujiri cannot go

                    6   unanswered. Mr. Ujiri brings counterclaims against Mr. Strickland for his use of unnecessary force

                    7   against Mr. Ujiri and other claims. Through his counterclaims, Mr. Ujiri seeks nominal and punitive

                    8   damages.

                    9   II.    JURISDICTION AND VENUE

                10             6.      This action arises under Title 42 United States Code section 1983. Jurisdiction is

                11      conferred upon this court by Title 28 United States Code sections 1331, 1343 and 1367. The unlawful

                12      acts and practices alleged herein occurred in Alameda County, California, which is within this judicial

                13      district. Venue is conferred upon this court by Title 28 United States Code section 1391(b).

                14             7.      The Court has supplemental jurisdiction over Counterclaimants’ state law claims

                15      pursuant to Title 28 United States Code section 1367(a).

                16      III.   PARTIES

                17             8.      At all times herein mentioned, Plaintiff/Counterdefendant Alan Strickland was, and is

                18      now, an individual adult natural person residing in the State of California.

                19             9.      At all times herein mentioned, Defendant/Counterclaimant Masai Ujiri was, and now is,

                20      an individual adult natural person residing in Toronto, Canada.

                21      IV.    FACTUAL ALLEGATIONS

                22             10.     On June 13, 2019, the Toronto Raptors (“Raptors”) won their first NBA Championship

                23      when they defeated the Golden State Warriors at Oracle Arena in Oakland, California during Game 6

                24      of the 2019 NBA Finals. For Raptors’ President, Masai Ujiri, the victory was the realization of a long-

                25      held dream he worked tirelessly for many years to achieve.

                26             11.     Mr. Ujiri’s NBA career began roughly eighteen years ago, when he worked as a youth

                27      basketball coach in Nigeria and as an unpaid scout for the NBA’s Orlando Magic. He worked his way

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       15
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 75 of 108



                    1   up from unpaid scout to become the General Manager of the NBA’s Denver Nuggets in 2010, the 2013

                    2   NBA Executive of the Year, and ultimately the President of the Toronto Raptors. For the past seventeen

                    3   years he has spent his summers traversing the African continent holding youth basketball camps and

                    4   promoting basketball throughout Africa.

                    5          12.     When the final buzzer sounded indicating the conclusion of Game 6 and solidifying the

                    6   Raptors’ first ever NBA Championship, Mr. Ujiri was filled with excitement and pride for himself and

                    7   his team. He was happy for his family as well. He thought of the young people in Africa and other

                    8   people of color, and how this extraordinary accomplishment would inspire them to believe they could

                    9   achieve great things despite the many obstacles they faced.

                10             13.     When an NBA team wins the championship, it is customary for NBA executives, like

                11      Mr. Ujiri, to join their team on the court to accept the championship trophy from the Commissioner of

                12      the NBA and to give a live on-camera interview. Following the buzzer, Mr. Ujiri walked out to the

                13      arena floor from the tunnel where he had watched the final moments of Game 6. Before heading to

                14      join his team on the court, he stopped to embrace his wife who was sitting in the section near the court

                15      reserved for the Raptors’ families and friends. Mr. Ujiri shared a special moment with his wife and

                16      then turned to make his way towards the court where he was to meet the Raptors’ players and coaches.

                17             A.      The 11-Second Encounter

                18             14.     As Mr. Ujiri turned from his wife to walk towards the court, he walked past arena

                19      security without incident. As he attempted to make his way onto the court to join his team and fulfill

                20      his duties as Raptors’ President, however, he encountered Plaintiff/Counterdefendant Alan

                21      Strickland. Alan Strickland, an Alameda County Sheriff’s Deputy, was working as a security guard

                22      at the game. As Mr. Ujiri attempted to enter the court, Mr. Strickland grabbed him by the arm, told

                23      him to “back the fuck up,” and forcefully shoved him back once and then twice. After being cursed

                24      at and shoved forcefully twice, Mr. Ujiri pushed Mr. Strickland in the chest. Other than these shoves,

                25      the two men did not have any further physical contact with each other. The entire encounter between

                26      Mr. Strickland and Mr. Ujiri was brief—approximately 11 seconds as shown on film.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        16
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 76 of 108



                    1          15.     The entire incident was caught on camera. The video footage shows Mr. Strickland

                    2   was undeniably the initial aggressor. Mr. Ujiri was immediately escorted to the court where he

                    3   joined his team, accepted the championship trophy, and gave a live on-camera interview. Mr.

                    4   Strickland continued to work the duration of his shift apparently (by all video footage available)

                    5   unscathed and physically fine.

                    6          16.     Mr. Strickland is 6’0” tall and 260 lbs. Mr. Ujiri is 6’4” tall and 210 lbs. Mr.

                    7   Strickland did not fall to the ground when Mr. Ujiri pushed him, and eyewitness testimony, video

                    8   evidence, and photographic evidence shows that he was not injured after his encounter with Mr. Ujiri.

                    9   Eyewitness testimony and video evidence also confirm that Mr. Ujiri pushed Mr. Strickland back in

                10      the chest with two hands only after Mr. Strickland assaulted him by shoving him forcefully twice.

                11             17.     As explained further below, video and eyewitness evidence clearly establish that Mr.

                12      Strickland used unnecessary and excessive force during his encounter with Mr. Ujiri. Mr.

                13      Strickland’s two forceful shoves over what should have been a simple misunderstanding, were

                14      entirely unjustified. It is undisputed that Mr. Ujiri, as Raptors’ President, was authorized to enter the

                15      basketball court to join his team and celebrate his team’s victory and the biggest accomplishment of

                16      his professional career. When Mr. Strickland assaulted him, Mr. Ujiri was not violating any rule or

                17      acting aggressively. He was simply trying to join his team on the court for a victory celebration.

                18             18.     Before he reached Mr. Strickland’s post, Mr. Ujiri had walked past a number of Oracle

                19      Arena security personnel without incident, because he had an all-access credential that allowed him

                20      to access virtually every part of Oracle Arena, including the location he was at when he encountered

                21      Mr. Strickland. Because he had walked by so many Oracle Arena security personnel without

                22      incident, Mr. Ujiri reasonably assumed he could continue his path to join the Raptors’ players and

                23      coaches. Thus, when Mr. Strickland suddenly grabbed Mr. Ujiri’s arm, Mr. Ujiri understandably

                24      reacted by pulling his arm away. At that time, Mr. Strickland could have asked Mr. Ujiri to see his

                25      credentials. Instead he forcefully shoved Mr. Ujiri in the chest and told him to “back the fuck up.”

                26      There was no reason to view Mr. Ujiri as a threat to anyone and no reason for Mr. Strickland to curse

                27      at Mr. Ujiri and forcefully shove him as numerous witnesses observed.

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          17
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 77 of 108



                    1           19.    After being shoved and cursed at, Mr. Ujiri did not respond aggressively towards Mr.

                    2   Strickland. Instead, he calmly asked Mr. Strickland why he had pushed him, informed Mr. Strickland

                    3   he was the Raptors’ President, and held up his all-access arena credential to show it to Mr. Strickland.

                    4   Rather than trying to communicate with Mr. Ujiri, Mr. Strickland chose to dismiss Mr. Ujiri’s claim

                    5   that he was the Raptors’ President and ignore the all-access credential Mr. Ujiri was trying to show

                    6   him. Mr. Strickland then forcefully shoved Mr. Ujiri a second time. Only after being unjustifiably

                    7   told to “back the fuck up” and shoved twice did Mr. Ujiri show any response and return a shove to

                    8   Mr. Strickland’s chest. Mr. Ujiri’s defensive response was a reasonable and justified reaction to Mr.

                    9   Strickland’s use of unnecessary and excessive force.

                10              B.     Deputy Strickland Falsifies the Encounter and Attempts to Portray Mr. Ujiri as
                                       the Initial Aggressor and an Inherently Violent Individual
                11
                                       1.      Strickland’s Description of the Encounter Has Already Been Refuted by
                12                             Testimonial, Video, and Documentary Evidence
                13              20.    As previously mentioned, Mr. Strickland’s version of the brief encounter he had with

                14      Mr. Ujiri is, in all material respects, a complete fabrication.

                15                             a.      Strickland’s Claims are Contradicted by Video Footage

                16              21.    Mr. Strickland contends Mr. Ujiri used his right hand to forcefully slap Mr.

                17      Strickland’s left hand as Mr. Ujiri attempted to walk past him. This is false. 2 The arena footage

                18      clearly shows Mr. Ujiri simply pulled his right hand away in an upward motion as Mr. Strickland

                19      grabbed him.

                20              22.    Mr. Strickland contends Mr. Ujiri held his credentials out of Mr. Strickland’s view and

                21      then waived them aggressively in Mr. Strickland’s face. This is false. The arena footage and

                22      Strickland’s body camera footage show Mr. Ujiri held his credential up to show it to Mr. Strickland

                23      while calmly asking Mr. Strickland why he had pushed him and informing Mr. Strickland that he was

                24      the Raptors’ President. See Strickland’s body camera footage attached hereto as Exhibit 1. The

                25      arena footage shows Mr. Strickland did not look up at Mr. Ujiri’s credential. The body camera

                26

                27      2
                          Though discovery is in its infancy, each of the following statements are taken from Mr. Strickland’s
                        verified discovery responses.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          18
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 78 of 108



                    1   footage shows Mr. Strickland dismissed Mr. Ujiri’s claim to be the Raptors’ President, and instead

                    2   forcefully shoved Mr. Ujiri a second time.

                    3           23.      Mr. Strickland contends that after he pushed Mr. Ujiri the first time, Mr. Ujiri re-

                    4   approached him in “a quick and aggressive manner.” This is false. The video evidence (arena

                    5   footage and body camera footage) shows that after Mr. Strickland forcefully shoved Mr. Ujiri the first

                    6   time, Mr. Ujiri held up his credential to show Mr. Strickland his all-access credential, calmly asked

                    7   Mr. Strickland why he had pushed him, and calmly informed Mr. Strickland he was the Raptors’

                    8   President. Mr. Strickland’s characterization of “quick and aggressive” is one of many examples of

                    9   his hyperbole.

                10              24.      Most importantly, Mr. Strickland contends Mr. Ujiri struck him in the face with a

                11      highly unorthodox two-fisted, straight arm punch. This is completely false as shown by the video

                12      footage and witness statements. To date, Mr. Strickland has provided no objective evidence that

                13      even remotely supports his claim to have been punched in his face. Rather, eyewitness accounts and

                14      video evidence establish that Mr. Ujiri did not punch or strike Mr. Strickland in the face. Mr.

                15      Strickland’s medical records also lack any objective evidence that he sustained a punch/strike to his

                16      face.

                17                              b.      Sworn, Credible Witness Declarations Directly Contradict
                                                        Strickland’s False Version of Events
                18

                19              25.      Declarations were obtained from Warriors fans who stood within two to four feet (if

                20      not closer) of Mr. Strickland and Mr. Ujiri during the incident. See Exhibit 2, attached hereto, as

                21      examples. Each of these witnesses were standing so close to the two men so as to appear in Mr.

                22      Strickland’s body camera footage, which is attached hereto as Exhibit 1. Each witness has declared

                23      unequivocally, under penalty of perjury, that Mr. Strickland first shoved Mr. Ujiri and only after that

                24      did Mr. Ujiri then push Mr. Strickland in his chest. For example, Greg Wiener observed the

                25      altercation between Mr. Strickland and Mr. Ujiri from “no more than two feet away” and “witnessed

                26      Mr. Strickland…push Mr. Ujiri in the chests and Mr. Ujiri subsequently push Mr. Strickland in the

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                             19
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 79 of 108



                    1   chest with two hands,” “saw that Mr. Ujiri’s hands landed squarely on Mr. Strickland’s chest,” and

                    2   that Mr. Strickland afterwards “did not appear to be injured.” (emphasis added).

                    3          The picture below was taken from Mr. Strickland’s body camera and shows just how close

                    4   Mr. Wiener was to the altercation:

                    5

                    6

                    7

                    8

                    9
                10

                11

                12                         Masai Ujiri

                13

                14

                15
                                                                                             Greg Wiener
                16

                17

                18

                19

                20

                21

                22

                23             26.     Similarly, Nancy Pike and Andrew Miller were standing a few feet from the

                24      altercation and similarly have both declared that Mr. Strickland pushed Mr. Ujiri aggressively twice

                25      before he returned a push to Mr. Strickland’s chest. They both unequivocally declared that Mr.

                26      Ujiri’s hands did not touch Mr. Strickland’s face and that Mr. Ujiri did not have closed fists when

                27      he pushed Mr. Strickland. The picture below was taken from Mr. Strickland’s body camera and

                28      shows just how close all three witnesses were to the altercation.
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                      20
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 80 of 108



                    1

                    2

                    3

                    4

                    5
                                                                                                Andrew Miller
                    6
                                               Greg Wiener
                    7

                    8                                                          Nancy Pike
                    9
                10

                11

                12

                13

                14

                15             27.     The eyewitness accounts of the altercation are entirely consistent with the video

                16      evidence, photographic evidence, and medical evidence. In fact, no one who witnessed the 11 second

                17      incident contends they saw Mr. Ujiri strike Mr. Strickland in the face.

                18             28.     There are no eyewitness accounts supporting Mr. Strickland’s version of the

                19      encounter. Mr. Strickland contends there are two third-party witnesses, Tomas Civindi (“Civindi”)

                20      and Sucha Singh (“Singh”), who saw Mr. Ujiri punch him in the face with two fists. This is FALSE.

                21             29.     Civindi told the Oakland Police Department (“OPD”) that Mr. Ujiri “shoved the police

                22      officer in his chest and the officer pushed [Mr. Ujiri] in return,” not in the face, contradicting Mr.

                23      Strickland himself. Furthermore, Civindi’s statement is contradicted by the video evidence, which

                24      shows Mr. Strickland forcefully shoved Mr. Ujiri twice before Mr. Ujiri returned a shove to Mr.

                25      Strickland’s chest. Civindi’s statements do not support Mr. Strickland’s case.

                26             30.     Similarly, Singh told the OPD he saw Mr. Ujiri push Mr. Strickland “in the chest area

                27      with two clenched fists.” Singh also told OPD, however, that he “was standing at the north tunnel

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          21
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 81 of 108



                    1   entrance of the arena” when he witnessed the encounter, but it is undisputed the encounter happened

                    2   near the south tunnel. Ironically, Singh is a police officer with the Los Angeles Police Department

                    3   who has a history of engaging in excessive force and “unconscionable acts.” See Sucha Singh v. City

                    4   of Los Angeles, No. B232873, 2012 WL 5872285 (Cal.App.2nd Nov. 21, 2012). He was previously

                    5   accused of beating a civilian with his baton and then providing misleading statements when later

                    6   questioned about the incident. Id. He was subsequently found to have to have engaged in excessive

                    7   force and “unconscionable” conduct for his actions. Id. Singh’s account of the Strickland/Ujiri

                    8   encounter is a transparent fabrication and he is not a reliable witness.

                    9           31.    Additionally, immediately after the altercation, Mr. Strickland told OPD Officer K.

                10      Tikkanen that Mr. Ujiri “pushed” him “in his vest with two hands” and that one of Mr. Ujiri’s hands

                11      “slipped from the outer vest carrier and hit [him] in the left part of his jaw.” Thus, Mr. Strickland

                12      himself contradicted his later statements of being punched in the face with a closed fist. 3 As

                13      explained in more detail below, Mr. Strickland has a history of lying, having pled guilty to insurance

                14      fraud. Mr. Strickland is once again perpetrating a fraud by lying about his encounter with Mr. Ujiri

                15      in an attempt to unjustly profit at the expense of others.

                16              32.    A few of Mr. Strickland’s fellow officers have made various contradictory statements

                17      in the media about the 11 second encounter, even though none of them witnessed the encounter. For

                18      example, one day after the incident, Sergeant JD Nelson of the Alameda County Sheriff’s Office

                19      characterized the encounter as a “shoving match” during which Mr. Ujiri hit Mr. Strickland in the jaw

                20      with “a palm.” Similarly, five days after the incident, Sergeant Ray Kelly, also of the County

                21      Sheriff’s Office, is quoted as saying Mr. Ujiri’s arm “arm struck [Mr. Strickland] in the side of the

                22      head.” These statements obviously contradict Mr. Strickland’s version of the events, which further

                23      strain his credibility and show he is putting forth a false narrative in an attempt to justify his use of

                24      excessive force against Mr. Ujiri. Mr. Strickland told his colleagues, who repeated the statements.

                25

                26

                27      3
                          Based on his interviews of Civindi, Singh, and Mr. Strickland, officer Tikkanen concluded that Mr.
                        Ujiri had “pushed [Mr. Strickland] with two hands in the chest” and not punched him in the face.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                            22
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 82 of 108



                    1                          c.      There Is No Objective Evidence of Mr. Strickland’s Alleged
                                                       Injuries
                    2

                    3          33.     There is no objective evidence supporting Mr. Strickland’s contention Mr. Ujiri
                    4   punched him in the face or caused him any other injury.
                    5          34.     Mr. Strickland contends he suffered a concussion and injuries to his eye, neck,
                    6   shoulder, jaw, and teeth as a result of his brief encounter with Mr. Ujiri. As a result of his alleged
                    7   injuries, he contends he underwent the following treatment: dental work/repair; chiropractic care;
                    8   temporomandibular joint specialist exam; physical therapy (for range of motion for his alleged neck
                    9   and shoulder pain); psychological counseling; oral surgeon for jaw pain; neurologist (for post-
                10      concussion syndrome); and orthopedic surgeon (medical evaluation for surgical treatment options).
                11             35.     To date, there is no objective evidence of Mr. Strickland’s alleged injuries. Instead,
                12      Mr. Strickland’s alleged injuries are based entirely on his fraudulent claim that he was punched in the
                13      face. In Mr. Strickland’s discovery responses, he contends he went to the emergency room at Eden
                14      Medical Center approximately five hours after the altercation and that he had “visible swelling” on
                15      his “left chin area.” Pictures taken of Mr. Strickland’s face shortly after the encounter, however,
                16      show he did not have any visible swelling on his face:
                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           23
                            Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 83 of 108



                    1           36.      Despite the above photograph, Mr. Strickland contends under penalty of perjury in his

                    2   verified written discovery responses that he was informed by his medical providers that he sustained

                    3   “severe facial bruising.” As the picture above shows, Mr. Strickland did not sustain any facial

                    4   bruising during his brief encounter with Mr. Ujiri.

                    5           37.      In his discovery responses, Mr. Strickland further contends that although “X-rays were

                    6   performed and were found negative for fractures or breaks on [his] jaw” he was “diagnosed with

                    7   possible cartilage damage to [his] jaw.” Of course, this diagnosis was based purely on Mr.

                    8   Strickland’s statement that he had been punched in the face and knocked unconscious by Mr. Ujiri.

                    9   As shown by the arena footage, Mr. Strickland did not fall down or experience a loss of

                10      consciousness during the altercation: he continued to work for the entire duration of his shift. His

                11      contention that he was knocked unconscious is one of his many complete fabrications.

                12              38.      Despite Mr. Strickland’s contention that he was punched in the face and knocked

                13      unconscious, he was never diagnosed with a concussion or any other head injury. There is no

                14      objective evidence of any of the myriad injuries he contends to have sustained during his brief

                15      encounter with Mr. Ujiri. Mr. Strickland’s claimed diagnosis of “post-concussive syndrome” is

                16      based solely on his subjective complaints of headaches and outright lie that he was punched in the

                17      face.

                18                                d.        Mr. Strickland Has Falsely Alleged Mr. Ujiri Has a Violent
                                                            Propensity
                19

                20              39.      In his complaint, as drafted by his attorneys, Mr. Strickland baldly alleges Mr. Ujiri

                21      has “engaged in prior similar criminal conduct and/or violent conduct towards third parties” and

                22      had “a propensity for physical violence” prior to his encounter with Mr. Strickland. This a complete

                23      fabrication 4. Nothing could be further from the truth. Mr. Strickland has made these false allegations

                24      solely to malign and defame Mr. Ujiri and support a baseless negligent hiring/supervision theory

                25

                26

                27      4
                         This allegation is written in Plaintiffs’ complaint, filed by attorneys David Mastagni, Grant Winter, and Brett Beyler
                        without any substantiation or factual proof of this statement. It will be dealt with separately by a proper motion.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                                      24
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 84 of 108



                    1   against the Raptors and the NBA. The truth is Mr. Ujiri has an impeccable reputation which he has

                    2   earned through years of hard work, humility, and charity.

                    3          40.     In his discovery responses, Mr. Strickland admits he knows of no previous or

                    4   subsequent occasions where Mr. Ujiri has been violent with anyone. Despite this, Mr. Strickland

                    5   nonetheless contends he perceived Mr. Ujiri as a threat the moment he saw him. This is troubling.

                    6   As the video evidence shows, Mr. Ujiri approached Mr. Strickland in a calm manner and remained

                    7   calm even after Mr. Strickland shoved him the first time and cursed at him. Mr. Ujiri gave no

                    8   objective signs of being a threat to anyone. Nonetheless, Mr. Strickland contends that when he first

                    9   saw Mr. Ujiri, he perceived him as a threat to his safety and the safety of others.

                10             41.     Mr. Strickland’s perception is extremely problematic and can only be explained as the

                11      product of a personal bias he maintains that led him to stereotype Mr. Ujiri as a threatening and

                12      inherently violent individual. Acting on this bias, Mr. Strickland unjustifiably resorted to the use of

                13      violence and vitriol toward Mr. Ujiri rather than civility and respect.

                14                             e.      Strickland Desires to Profit from His Use of Excessive Force

                15             42.     As explained above, Mr. Strickland’s claims that he is now permanently disabled as a

                16      result of his brief shoving match with Mr. Ujiri are bereft of credibility. Mr. Strickland’s willingness

                17      to pursue his frivolous claims through an orchestrated campaign of dishonesty can be explained,

                18      however, by his desire for money due to an alleged injury.

                19             43.     Financial gain is the obvious motivation for Mr. Strickland’s willingness to falsify the

                20      facts about his encounter with Mr. Ujiri. The same day the Raptors secured their first NBA title and

                21      Mr. Ujiri had his unfortunate encounter with Mr. Strickland, reports came out that the NBA’s

                22      Washington Wizards were preparing to make a prolific offer to Mr. Ujiri in the amount of close to

                23      $10 million a year to run basketball operations for the team. This was talked about in all the press

                24      surrounding the final game of the NBA championship. This would have made Mr. Ujiri one of the

                25      NBA’s highest-paid executives. In addition, Wizards owner Ted Leonsis was said to offer Ujiri a top

                26      role at Monumental Sports and Entertainment, a holding company that oversees business for the

                27      Wizards and the NHL’s Washington Capitals. These reports continued over the following two

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                         25
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 85 of 108



                    1   weeks. In connection with these reports, it was also reported that at that time Mr. Ujiri had two years

                    2   remaining on his contract with the Raptors and would receive around $7 million per year. This was

                    3   all discussed in the sports press before Mr. Strickland filed his complaint and while his attorneys

                    4   were drafting his complaint.

                    5          44.     As explained below, Mr. Strickland has a history of committing fraud for his own

                    6   financial gain. Here, reports of Mr. Ujiri’s wealth along with the obvious “deep pockets” of the

                    7   Toronto Raptors and the NBA may have motivated Mr. Strickland to pursue his frivolous and

                    8   fraudulent claims.

                    9                  2.      Mr. Strickland Has a History of Committing Fraud

                10             45.     Mr. Strickland has a history of committing criminal fraud. Mr. Strickland was

                11      previously charged with insurance fraud and making false statements. Per court records, he

                12      purposefully damaged his own vehicle and then submitted a claim to his insurer for the damage he

                13      intentionally caused, and ultimately pled guilty to misdemeanor insurance fraud in December 2005.

                14             46.     Despite his criminal conviction, Mr. Strickland continues to make false claims. For

                15      example, Mr. Strickland claims he is suffering from debilitating post-concussive syndrome and neck

                16      and shoulder pain because of the incident. These have already been exposed as dubious. Photos of

                17      Mr. Strickland using a power saw in his garage and carrying boxes from his car after the incident

                18      make it clear he is not injured as he has claimed to the California Division of Workers’

                19      Compensation. Attached hereto as Exhibit 3 is the Case Summary and the complaint filed against

                20      Mr. Strickland by the San Mateo County District Attorneys’ office. It was filed as a felony fraud

                21      claim and he plead guilty to a misdemeanor fraud, including the false claim to an insurance company.

                22

                23

                24

                25

                26

                27
                        ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                           26
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 86 of 108



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24             47.     This evidence (along with similar evidence of his untruthfulness also noted herein)
                25      show that Mr. Strickland’s claims of permanent disability are dishonest and that he is perpetrating a
                26      fraud against Mr. Ujiri, the Raptors, the NBA, and the California Division of Workers’
                27      Compensation.
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       27
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 87 of 108



                    1          48.     Mr. Strickland has filed a parallel workers’ compensation claim, on the basis that the

                    2   11 second incident has caused him a permanent disability that requires fully paid disability leave

                    3   while he “recovers” from his purportedly debilitating injuries. His workers’ compensation claims are

                    4   outright fraudulent and reflect an effort on Mr. Strickland’s part to wrongfully receive insurance

                    5   funds, giving rise to alleged workers’ compensation insurance fraud.

                    6                  3.      Sergeant Ray Kelly Pushes Strickland’s False Narrative

                    7          49.     Sergeant Ray Kelly of the Alameda County Sheriff’s Office has pushed the false

                    8   narrative in the media that Mr. Ujiri punched Mr. Strickland in the face and acted aggressively

                    9   towards Mr. Strickland by, among other things, presenting his credentials to Mr. Strickland in a “very

                10      threatening way” without witnessing the alleged event. Sergeant Kelly’s support for Mr.

                11      Strickland’s false narrative is not surprising given his relationship with Mr. Strickland.

                12             50.     Sergeant Ray Kelly and Mr. Strickland are more than just co-workers. Kelly is

                13      Strickland’s supervisor, and they are also friends. Mr. Strickland was deposed in his workers’

                14      compensation case and explained his friendship and relationship with Sergeant Kelly:

                15                     Question:       Is Sergeant Kelly a friend of yours, or is he in a supervisory
                                                       capacity for you, or both?
                16
                                       Answer:         Both.
                17

                18             51.     Sergeant Kelly’s willingness to push a false narrative about Mr. Ujiri to support Mr.

                19      Strickland’s fraudulent claims appears to be motivated by his friendship with Mr. Strickland and his

                20      desire to assist and help Mr. Strickland.

                21      VI.    COUNTERCLAIMS

                22                                             FIRST COUNTERCLAIM

                23                           Fourth Amendment—Excessive Force (42 U.S.C. § 1983)

                24                                      (Masai Ujiri against Alan Strickland)

                25             52.     Counterclaimant repeats and re-alleges each and every allegation of this Counterclaim

                26      with the same force and effect as if fully set forth herein.

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                          28
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 88 of 108



                    1          53.     When the Counterdefendant Alan Strickland forcefully shoved Masai Ujiri twice and

                    2   told him to “back the fuck up” during an unlawful detention, he deprived Mr. Ujiri of his right to be

                    3   secure in his person against unreasonable searches and seizures as guaranteed to Mr. Ujiri under the

                    4   Fourth Amendment to the United States Constitution.

                    5          54.     Alan Strickland’s actions were excessive and unreasonable, especially because he did

                    6   not have a lawful basis to believe Masai Ujiri posed an immediate threat to the safety of Alan

                    7   Strickland or others or that Masai Ujiri was committing a crime or actively resisting detention.

                    8          55.     At all times herein relevant, Alan Strickland was an employee of the Alameda County

                    9   Sheriff’s Office.

                10             56.     At all times herein relevant, Alan Strickland acted or purported to act within the

                11      course and scope of his employment and under color of law.

                12             57.     In the conduct described above, Alan Strickland acted willfully, wantonly,

                13      maliciously, oppressively, and with conscious disregard and deliberate indifference for Masai Ujiri’s

                14      rights and is therefore liable for punitive damages.

                15             58.     As a legal cause of Alan Strickland’s conduct and acts alleged herein, Masai Ujiri was

                16      denied his federal constitutional rights, and as a legal cause, he suffered, and continues to suffer

                17      humiliation, distress, and anxiety.

                18             62.     Counterclaimant Masai Ujiri seeks nominal damages, punitive damages, and

                19      attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

                20             WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                21                                            SECOND COUNTERCLAIM

                22                                                       Assault

                23                                      (Masai Ujiri against Alan Strickland)

                24             63.     Counterclaimant repeats and re-alleges each and every allegation of this Counterclaim

                25      with the same force and effect as if fully set forth herein.

                26             64.     Alan Strickland acted, intending to cause harmful or offensive contact.

                27      ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                            29
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 89 of 108



                    1             65.    Masai Ujiri reasonably believed that he was about to be touched in a harmful or

                    2   offensive manner.

                    3             66.    Alan Strickland threatened to harm and touch Masai Ujiri in a harmful or offensive

                    4   manner.

                    5             67.    Alan Strickland’s touching was offensive because it offended a reasonable sense of

                    6   personal dignity.

                    7             68.    It reasonably appeared to Masai Ujiri that Alan Strickland was about to carry out the

                    8   threat.

                    9             69.    Masai Ujiri did not consent to Alan Strickland’s conduct.

                10                70.    Masai Ujiri was harmed in that Alan Strickland’s conduct was a substantial factor in

                11      causing Ujiri’s harm.

                12                71.    Masai Ujiri seeks nominal damages against Alan Strickland.

                13                WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                14                                            THIRD COUNTERCLAIM

                15                                                       Battery

                16                                       (Masai Ujiri against Alan Strickland)

                17                72.    Counterclaimant repeats and re-alleges each and every allegation in this Counterclaim

                18      with the same force and effect as if fully set forth herein.

                19                73.    Alan Strickland touched Masai Ujiri with the intent to harm or offend him.

                20                74.    Masai Ujiri did not consent to the touching.

                21                75.    Masai Ujiri was offended by Alan Strickland’s conduct.

                22                76.    A reasonable person in Masai Ujiri’s situation would have been offended by the

                23      touching.

                24                77.    Masai Ujiri seeks nominal damages against Alan Strickland.

                25                WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                26

                27      ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                        30
                          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 90 of 108



                    1                                       FOURTH COUNTERCLAIM

                    2                                Intentional Infliction of Emotional Distress

                    3                                   (Masai Ujiri against Alan Strickland)

                    4           78.    Counterclaimant repeats and re-alleges each and every allegation of this Counterclaim

                    5   with the same force and effect as if fully set forth herein.

                    6           79.    Alan Strickland’s conduct was outrageous and intended to cause Masai Ujiri

                    7   emotional distress.

                    8           80.    Masai Ujiri suffered emotional distress; and

                    9           81.    Alan Strickland’s conduct was a substantial factor in causing Masai Ujiri’s emotional

                10      distress.

                11              82.    In the conduct described above, Alan Strickland acted willfully, wantonly,

                12      maliciously, oppressively, and with conscious disregard and deliberate indifference for Masai Ujiri’s

                13      rights and is therefore liable for punitive damages. Accordingly, Masai Ujiri seeks nominal and

                14      punitive damages against Alan Strickland.

                15              WHEREFORE, Counterclaimant Masai Ujiri prays for relief as hereinafter set forth.

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27      ///
                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                       31
                         Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 91 of 108



                    1                         PRAYER FOR RELIEF ON COUNTERCLAIMS

                    2         WHEREFORE, Counterclaimant Masai Ujiri prays for relief, as follows:

                    3                1.      For nominal damages according to proof;

                    4                2.      For punitive damages in a sum according to proof;

                    5                4.      For reasonable attorney’s fees pursuant to 42 U.S.C. section 1988;

                    6                5.      For cost of suit herein incurred; and

                    7                6.      For such other and further relief as the Court deems just and proper.

                    8

                    9   Dated: August 18, 2020              COTCHETT, PITRE & McCARTHY, LLP

                10

                11                                          By:     /s/ Joseph W. Cotchett
                12                                                  JOSEPH W. COTCHETT
                                                                    EMANUEL B. TOWNSEND
                13                                                  TAMARAH P. PREVOST

                14                                                  Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                                                                    and Maple Leaf Sports & Entertainment
                15

                16
                                           DEMAND FOR JURY TRIAL ON COUNTERCLAIMS
                17
                              Counterclaimant Masai Ujiri hereby demands a jury trial in this action.
                18

                19
                        Dated: August 18, 2020              COTCHETT, PITRE & McCARTHY, LLP
                20

                21
                                                            By:     /s/ Joseph W. Cotchett
                22
                                                                    JOSEPH W. COTCHETT
                23                                                  EMANUEL B. TOWNSEND
                                                                    TAMARAH P. PREVOST
                24
                                                                    Attorneys for Defendants Masai Ujiri, Toronto Raptors,
                25                                                  and Maple Leaf Sports & Entertainment
                26

                27

                28
       ♼                DEFENDANTS MASAI UJIRI, TORONTO RAPTORS, AND MAPLE LEAF SPORTS &
 LAW OFFICES
COTCHETT, PITRE &
                        ENTERTAINMENT’S AMENDED JOINT ANSWER AND COUNTERCLAIM;
 MCCARTHY, LLP          Case No. 4:20-cv-000981-YGR                                                                   32
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 92 of 108




                EXHIBIT 1
   Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 93 of 108




The body camera footage and Oracle Arena
security footage can be accessed using the
following link:

https://cpmlegal.sharefile.com/d-s8f21d1caa55424ab
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 94 of 108




                EXHIBIT 2
                                 Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 95 of 108




                             1   JOSEPH W. COTCHETT (SBN 36324)
                                 jcotchett@cpmlegal.com
                             2    EMANUEL 8. TOWNSEND (SBN 305373)
                                 etownsend@cpmlegal.com
                             3   TAMARAH PREVOST (SBN 313422)
                                 tprevost@cpmlegal.com
                             4    COTCHETT, PITRE & McCARTHY, LLP
                                  840 Malcolm Road
                             5    Burlingame, CA 94010
                                  Telephone: (650) 697-6000
                             6    Facsimile:   (650) 697-0577

                             7    Counsel for Dofendants Masai Ujiri, Toronto
                                  Raptors, and Maple Leof Sports & Entertainment
                             8

                             9
                                                                UNITED STATES DISTRICT COURT
                         10
                                                           NORTHERN DISTRICT OF CALIFORNIA
                         11

                                                                      OAKLAND DIVISION
                         12


                         13       ALAN STRICKLAND, an individual; and              Case No. 4:20-cv-000981 -YGR
                                  KELLY STRICKLAND, an individual,
                         14

                                                        Plaintiffs'
                                                                                   DECLARATION OF GRHG WIENHR
                         15
                                                  V.

                         16
                                  1. MASAI UJIRI, an individual;
                         17

                                  2. TORONTO RAPTORS, a business entity;
                         18


                         19
                                  3. MAPLE LEAF SPORTS &
                                     ENTERTAINMENT, a business entity;
                        20
                                  4. NATIONAL BASKETBALL
                        21           ASSOCIATION, INC.; and DOES I
                                     through loo, inclusive
                        22

                         23                             Defendants.

                         24

                         25

                         26

                         27

                         28
           ®
  LAW OFFICES
CoTci ]i.:.ri. , Prl`RI: &
 McCMl`Hy, LLP
                                  DECLARATION OF GREG WIENHR; Case No. 4:20-cv-000981 -YGR
                                 Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 96 of 108




                             1   I, Greg Wiener, hereby declare:

                             2          I.       The statements made herein are of my own personal knowledge and if called upon to

                             3   testify thereto I could and would do so competently.

                             4          2.       On June l3, 2019 I attended Game 6 of the NBA Finals at oracle Arena in oakland,

                             5   California. When the game ended, I witnessed an altercation between Deputy Strickland and Masai

                             6   Ujiri. I witnessed the altercation between Deputy Strickland and Mr. Ujiri from no more than two

                             7   feet away. I was standing up when I witnessed the altercation.

                             8          3.        I witnessed Deputy strickland put out his arm and touch Mr. Ujiri. I witnessed Mr.

                             9   Ujiri then brush Deputy Strickland's arm away. I witnessed Deputy Strickland then push Mr. Ujiri in

                        10       the chest and Mr. Ujiri subsequently push Deputy Strickland in the chest with two hands. When Mr.

                        11       Ujiri pushed Deputy Strickland, I saw that Mr. Ujiri's hands landed squarely on Deputy Strickland's

                        12       chest. Deputy Strickland did not fall to the ground during the altercation.

                        13              4.       After the altercation, Deputy strickland resumed his post to my immediate left-hand

                        14       side and did not appear to be injured.

                        15              I declare under penalty of perjury that the foregoing is true and correct. Executed this Ninth

                        16       day of June, 2020, in Alamo, California.

                        17


                        18


                                                                                        '
                        19                                                                  REG WIENER

                        20

                        21


                        22

                        23

                        24

                        25

                        26

                        27

                        28
          ®
  LAW OFFICES
C()1 cl il.,iT, Prl`RI.. &
 MCC`^RTIIy, LLP
                                  DECLARATION 0F GREG WIENER; Case No. 4:20-cv-000981 -YGR
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 97 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 98 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 99 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 100 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 101 of 108




                 EXHIBIT 3
          Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 102 of 108


 1   JAMES P. FOX, DISTRICT ATTORNEY
     County of San Mateo, State of California
2    State Bar No. 45169
     400 County Center, 3rd Floor
3    Redwood City, California 94063
     By: Kathryn Alberti, Deputy
     Telephone: (650) 363-4636
4    Attorney for Plaintiff
 5

6
                             IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7
                                      IN AND FOR THE COUNTY OF SAN MA TEO
 8
     THE PEOPLE OF THE STATE OF CALIFORNIA
                                                                                      No. SF342044A
 9                                                      Plaintiff,
     v.                                                                          FELONY COMPLAINT
10
     ALAN FRANCIS STRICKLAND
11   3344 COUNTRYSIDE DRIVE
     SAN MA TEO, CA 94403
12
                                                      Defendant.
13

14
             I,   the undersigned, say, on information and belief, that in the County of San Mateo, State of California:

             COUNT I: VIOLATION OF SECTION SS0(a)( 1) PENAL CODE, CALIFORNIA:
15
     On or about March 31, 1994, in the County of San Mateo, State of California, the crime of Presenting A false
16
     Or Fraudulent Claim For Payment Of Loss, in violation of Penal Code section SS0(a)( I), a Felony, was
17
     committed in that ALAN FRANCIS STRICKLAND did aid, abet, solicit, conspire with another and did
18
     knowingly present and cause to be presented a false and fraudulent claim for the payment of a loss and injury,
19
     including payment of a loss under a contract of insurance.
20
     Dated: October 21, 2005
21

22                                                       JAMES P. FOX, District Attorney

23

24

25
                                                         By:-----------
                                                              Kathryn Alberti, Deputy
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 103 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 104 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 105 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 106 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 107 of 108
Case 4:20-cv-00981-YGR Document 35-1 Filed 08/18/20 Page 108 of 108
